UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 21386 Dreyfus Manager Funds I (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: July 1, 2009-June 30, 2010 Item 1. Proxy Voting Record Dreyfus Manager Funds 1 Dreyfus Alpha Growth Fund ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.J. Alpern For For Management 1.2 Elect Director R.S. Austin For For Management 1.3 Elect Director W.M. Daley For Withhold Management 1.4 Elect Director W.J. Farrell For Withhold Management 1.5 Elect Director H.L. Fuller For Withhold Management 1.6 Elect Director W.A. Osborn For Withhold Management 1.7 Elect Director D.A.L. Owen For For Management 1.8 Elect Director R.S. Roberts For For Management 1.9 Elect Director S.C. Scott, III For For Management 1.10 Elect Director W.D. Smithburg For Withhold Management 1.11 Elect Director G.F. Tilton For For Management 1.12 Elect Director M.D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings ACCENTURE PLC Ticker: ACN Security ID: G1150G111 Meeting Date: AUG 5, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve the Creation of Distributable For For Management Reserves for Accenture plc 2 Adjourn Meeting For For Management ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philippe G.H. Capron For For Management 2 Elect Director Robert J. Corti For Against Management 3 Elect Director Frederic R. Crepin For Against Management 4 Elect Director Brian G. Kelly For For Management 5 Elect Director Robert A. Kotick For For Management 6 Elect Director Jean-Bernard Levy For Against Management 7 Elect Director Robert J. Morgado For Against Management 8 Elect Director Douglas P. Morris For For Management 9 Elect Director Stephane Roussel For Against Management 10 Elect Director Richard Sarnoff For For Management 11 Elect Director Regis Turrini For For Management 12 Amend Omnibus Stock Plan For For Management AEROPOSTALE, INC Ticker: ARO Security ID: 007865108 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julian R. Geiger For For Management 1.2 Elect Director Bodil Arlander For For Management 1.3 Elect Director Ronald R. Beegle For For Management 1.4 Elect Director John N. Haugh For For Management 1.5 Elect Director Robert B. Chavez For For Management 1.6 Elect Director Mindy C. Meads For For Management 1.7 Elect Director John D. Howard For For Management 1.8 Elect Director David B. Vermylen For For Management 1.9 Elect Director Karin Hirtler-garvey For For Management 1.10 Elect Director Evelyn Dilsaver For For Management 1.11 Elect Director Thomas P. Johnson For For Management 2 Ratify Auditors For For Management ALLIANT TECHSYSTEMS INC. Ticker: ATK Security ID: 018804104 Meeting Date: AUG 4, 2009 Meeting Type: Annual Record Date: JUN 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frances D. Cook For For Management 1.2 Elect Director Martin C. Faga For For Management 1.3 Elect Director Ronald R. Fogleman For For Management 1.4 Elect Director Douglas L. Maine For For Management 1.5 Elect Director Roman Martinez, IV For For Management 1.6 Elect Director Daniel J. Murphy For For Management 1.7 Elect Director Mark H. Ronald For For Management 1.8 Elect Director William G. Van Dyke For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076X102 Meeting Date: JUL 31, 2009 Meeting Type: Special Record Date: JUN 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elizabeth E. Bailey For For Management 2 Elect Director Gerald L. Baliles For For Management 3 Elect Director John T. Casteen III For For Management 4 Elect Director Dinyar S. Devitre For For Management 5 Elect Director Thomas F. Farrell II For For Management 6 Elect Director Robert E. R. Huntley For For Management 7 Elect Director Thomas W. Jones For For Management 8 Elect Director George Munoz For For Management 9 Elect Director Nabil Y. Sakkab For For Management 10 Elect Director Michael E. Szymanczyk For For Management 11 Approve Omnibus Stock Plan For For Management 12 Ratify Auditors For For Management 13 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 14 Adopt Human Rights Protocols for Against Against Shareholder Company and Suppliers AMERICAN WATER WORKS COMPANY, INC. Ticker: AWK Security ID: 030420103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen P. Adik For For Management 1.2 Elect Director Donald L. Correll For For Management 1.3 Elect Director Martha Clark Goss For For Management 1.4 Elect Director Julie A. Dobson For For Management 1.5 Elect Director Richard R. Grigg For For Management 1.6 Elect Director Julia L. Johnson For For Management 1.7 Elect Director George MacKenzie For For Management 1.8 Elect Director William J. Marrazzo For For Management 2 Ratify Auditors For For Management AMGEN, INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dr. David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois De Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Dr. Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Dr. Rebecca M. Henderson For For Management 8 Elect Director Frank C. Herringer For For Management 9 Elect Director Dr. Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director Adm. J. Paul Reason, USN For For Management (Retired) 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Ratify Auditors For For Management 15 Provide Right to Act by Written Consent Against For Shareholder 16 Stock Retention/Holding Period Against Against Shareholder ANNALY CAPITAL MANAGEMENT INC. Ticker: NLY Security ID: 035710409 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin P. Brady For For Management 1.2 Elect Director E. Wayne Nordberg For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Jerome B. York For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management 6 Prepare Sustainability Report Against Against Shareholder 7 Establish Other Board Committee Against Against Shareholder ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George W. Buckley For For Management 1.2 Elect Director Mollie Hale Carter For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Victoria F. Haynes For For Management 1.5 Elect Director Antonio Maciel Neto For For Management 1.6 Elect Director Patrick J. Moore For For Management 1.7 Elect Director Thomas F. O'Neill For For Management 1.8 Elect Director Kelvin R. Westbrook For For Management 1.9 Elect Director Patricia A. Woertz For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Adopt ILO Based Code of Conduct Against Against Shareholder AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Laura D Andrea Tyson For For Management 12 Elect Director Patricia P. Upton For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against Against Shareholder 15 Exclude Pension Credits from Against For Shareholder Calculations of Performance-Based Pay 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: FEB 2, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry P. Becton, Jr. For For Management 1.2 Elect Director Edward F. Degraan For For Management 1.3 Elect Director Claire M. Fraser-liggett For For Management 1.4 Elect Director Edward J. Ludwig For For Management 1.5 Elect Director Adel A.F. Mahmoud For For Management 1.6 Elect Director James F. Orr For For Management 1.7 Elect Director Willard J. Overlock, Jr. For For Management 1.8 Elect Director Bertram L. Scott For For Management 2 Ratify Auditors For For Management 3 Company-SpecificApproval Of A By-law For For Management Amendment Regarding Special Shareholdermeetings 4 Amend Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Provide for Cumulative Voting Against Against Shareholder BEMIS COMPANY, INC. Ticker: BMS Security ID: 081437105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Curler For For Management 1.2 Elect Director Roger D. O'Shaugnessey For For Management 1.3 Elect Director David S. Haffner For For Management 1.4 Elect Director Holly A. Van Deursen For For Management 2 Ratify Auditors For For Management 3 Report on Pay Disparity Against Against Shareholder BIG LOTS, INC. Ticker: BIG Security ID: 089302103 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey P. Berger For For Management 1.2 Elect Director Steven S. Fishman For For Management 1.3 Elect Director Peter J. Hayes For For Management 1.4 Elect Director David T. Kollat For For Management 1.5 Elect Director Brenda J. Lauderback For For Management 1.6 Elect Director Philip E. Mallott For For Management 1.7 Elect Director Russell Solt For For Management 1.8 Elect Director James R. Tener For For Management 1.9 Elect Director Dennis B. Tishkoff For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Require Advance Notice for Shareholder For For Management Director Nominations 6 Ratify Auditors For For Management BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nancy L. Leaming For For Management 2 Elect Director Brian S. Posner For For Management 3 Elect Director Eric K. Rowinsky For For Management 4 Elect Director Stephen A. Sherwin For For Management 5 Ratify Auditors For For Management 6 Amend Non-Employee Director Omnibus For For Management Stock Plan BMC SOFTWARE, INC. Ticker: BMC Security ID: 055921100 Meeting Date: JUL 28, 2009 Meeting Type: Annual Record Date: JUN 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Beauchamp For For Management 1.2 Elect Director B. Garland Cupp For For Management 1.3 Elect Director Jon E. Barfield For For Management 1.4 Elect Director Gary L. Bloom For Withhold Management 1.5 Elect Director Meldon K. Gafner For Withhold Management 1.6 Elect Director P. Thomas Jenkins For Withhold Management 1.7 Elect Director Louis J. Lavigne, Jr. For For Management 1.8 Elect Director Kathleen A. O'Neil For For Management 1.9 Elect Director Tom C. Tinsley For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Lewis B. Campbell For For Management 3 Elect Director James M. Cornelius For For Management 4 Elect Director Louis J. Freeh For For Management 5 Elect Director Laurie H. Glimcher, M.D For For Management 6 Elect Director Michael Grobstein For For Management 7 Elect Director Leif Johansson For For Management 8 Elect Director Alan J. Lacy For For Management 9 Elect Director Vicki L. Sato, Ph.D. For For Management 10 Elect Director Togo D. West, Jr. For For Management 11 Elect Director R. Sanders Williams, For For Management M.D. 12 Ratify Auditors For For Management 13 Provide Right to Call Special Meeting For For Management 14 Reduce Supermajority Vote Requirements For For Management Applicable to Common Stock 15 Reduce Supermajority Vote Requirement For For Management Applicable to Preferred Stock 16 Increase Disclosure of Executive Against Against Shareholder Compensation 17 Provide Right to Act by Written Consent Against For Shareholder 18 Report and Set Goals Related to Animal Against Against Shareholder Use and Testing CA, INC. Ticker: CA Security ID: 12673P105 Meeting Date: SEP 14, 2009 Meeting Type: Annual Record Date: JUL 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Raymond J. Bromark For For Management 2 Elect Director Gary J. Fernandes For For Management 3 Elect Director Kay Koplovitz For For Management 4 Elect Director Christopher B. Lofgren For For Management 5 Elect Director William E. McCracken For For Management 6 Elect Director John A. Swainson For For Management 7 Elect Director Laura S. Unger For For Management 8 Elect Director Arthur F. Weinbach For For Management 9 Elect Director Renato (Ron) Zambonini For For Management 10 Ratify Auditors For For Management 11 Amend Executive Bonus Program Against Against Shareholder CARLISLE COMPANIES INCORPORATED Ticker: CSL Security ID: 142339100 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robin J. Adams For For Management 2 Elect Director Robin S. Callahan For For Management 3 Elect Director David A. Roberts For For Management 4 Ratify Auditors For For Management CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.H. Armacost For For Management 2 Elect Director L.F. Deily For For Management 3 Elect Director R.E. Denham For For Management 4 Elect Director R.J. Eaton For For Management 5 Elect Director C. Hagel For For Management 6 Elect Director E. Hernandez For For Management 7 Elect Director F.G. Jenifer For For Management 8 Elect Director G.L. Kirkland For For Management 9 Elect Director S. Nunn For For Management 10 Elect Director D.B. Rice For For Management 11 Elect Director K.W. Sharer For For Management 12 Elect Director C.R. Shoemate For For Management 13 Elect Director J.G. Stumpf For For Management 14 Elect Director R.D. Sugar For For Management 15 Elect Director C. Ware For For Management 16 Elect Director J.S. Watson For For Management 17 Ratify Auditors For For Management 18 Provide Right to Call Special Meeting For For Management 19 Request Director Nominee with Against Against Shareholder Environmental Qualifications 20 Stock Retention/Holding Period Against Against Shareholder 21 Disclose Payments To Host Governments Against Against Shareholder 22 Adopt Guidelines for Country Selection Against Against Shareholder 23 Report on Financial Risks From Climate Against Against Shareholder Change 24 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock Purchase For For Management Plan 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against Against Shareholder COCA-COLA ENTERPRISES INC. Ticker: CCE Security ID: 191219104 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Phillip Humann For For Management 1.2 Elect Director Suzanne B. Labarge For For Management 1.3 Elect Director Veronique Morali For For Management 1.4 Elect Director Phoebe A. Wood For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John T. Cahill For For Management 2 Elect Director Ian Cook For For Management 3 Elect Director Helene D. Gayle For For Management 4 Elect Director Ellen M. Hancock For For Management 5 Elect Director Joseph Jimenez For For Management 6 Elect Director David W. Johnson For For Management 7 Elect Director Richard J. Kogan For For Management 8 Elect Director Delano E. Lewis For For Management 9 Elect Director J. Pedro Reinhard For For Management 10 Elect Director Stephen I. Sadove For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Report on Charitable Contributions Against Against Shareholder 14 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings CONAGRA FOODS INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 25, 2009 Meeting Type: Annual Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.g. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management CREE, INC. Ticker: CREE Security ID: 225447101 Meeting Date: OCT 29, 2009 Meeting Type: Annual Record Date: AUG 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles M. Swoboda For Withhold Management 1.2 Elect Director John W. Palmour For Withhold Management 1.3 Elect Director Dolph W. von Arx For Withhold Management 1.4 Elect Director Clyde R. Hosein For Withhold Management 1.5 Elect Director Robert A. Ingram For For Management 1.6 Elect Director Franco Plastina For Withhold Management 1.7 Elect Director Harvey A. Wagner For Withhold Management 1.8 Elect Director Thomas H. Werner For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CYPRESS SEMICONDUCTOR CORPORATION Ticker: CY Security ID: 232806109 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T.J. Rodgers For For Management 1.2 Elect Director W. Steve Albrecht For For Management 1.3 Elect Director Eric A. Benhamou For For Management 1.4 Elect Director Lloyd Carney For For Management 1.5 Elect Director James R. Long For For Management 1.6 Elect Director J. Daniel Mccranie For For Management 1.7 Elect Director Evert Van De Ven For For Management 2 Ratify Auditors For For Management DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: APR 8, 2010 Meeting Type: Annual Record Date: FEB 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey S. Aronin For For Management 2 Elect Director Mary K. Bush For For Management 3 Elect Director Gregory C. Case For For Management 4 Elect Director Robert M. Devlin For For Management 5 Elect Director Cynthia A. Glassman For For Management 6 Elect Director Richard H. Lenny For For Management 7 Elect Director Thomas G. Maheras For For Management 8 Elect Director Michael H. Moskow For For Management 9 Elect Director David W. Nelms For For Management 10 Elect Director E. Follin Smith For For Management 11 Elect Director Lawrence A.Weinbach For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Ratify Auditors For For Management DOLLAR TREE, INC. Ticker: DLTR Security ID: 256746108 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Ray Compton For For Management 1.2 Elect Director Conrad M. Hall For For Management 1.3 Elect Director Lemuel E. Lewis For For Management 1.4 Elect Director Bob Sasser For For Management 2 Declassify the Board of Directors For For Management 3 Increase Authorized Common Stock For For Management DPL INC. Ticker: DPL Security ID: 233293109 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert D. Biggs For For Management 1.2 Elect Director Pamela B. Morris For For Management 1.3 Elect Director Ned J. Sifferlen For For Management 2 Ratify Auditors For For Management DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 19, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Alvarez For For Management 2 Elect Director W. Bischoff For For Management 3 Elect Director R.D. Hoover For For Management 4 Elect Director F.G. Prendergast For For Management 5 Elect Director K.P. Seifert For For Management 6 Ratify Auditors For For Management 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 10 Prohibit CEOs from Serving on Against Against Shareholder Compensation Committee 11 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 12 Stock Retention/Holding Period Against Against Shareholder EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director James S. DiStasio For For Management 6 Elect Director John R. Egan For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director K.C. Frazier For For Management 1.6 Elect Director W.W. George For For Management 1.7 Elect Director M.C. Nelson For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.C. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 4 Reincorporate in Another State [from Against Against Shareholder New Jersey to North Dakota] 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 7 Adopt Policy on Human Right to Water Against Against Shareholder 8 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 9 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 10 Report on Environmental Impacts of Against Against Shareholder Natural Gas Fracturing 11 Report on Energy Technologies Against Against Shareholder Development 12 Adopt Quantitative GHG Goals from Against Against Shareholder Products and Operations 13 Report on Risks of Alternative Against Against Shareholder Long-term Fossil Fuel Demand Estimates FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC. Ticker: FCS Security ID: 303726103 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles P. Carinalli For For Management 1.2 Elect Director Randy W. Carson For For Management 1.3 Elect Director Anthony Lear For For Management 1.4 Elect Director Thomas L. Magnanti For For Management 1.5 Elect Director Kevin J. Mcgarity For For Management 1.6 Elect Director Bryan R. Roub For For Management 1.7 Elect Director Ronald W. Shelly For For Management 1.8 Elect Director Mark S. Thompson For For Management 2 Eliminate Cumulative Voting For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 21, 2010 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Howard R. Levine For For Management 1.7 Elect Director George R. Mahoney, Jr. For For Management 1.8 Elect Director James G. Martin For For Management 1.9 Elect Director Harvey Morgan For For Management 1.10 Elect Director Dale C. Pond For For Management 2 Ratify Auditors For For Management FIDELITY NATIONAL INFORMATION SERVICES INC Ticker: FIS Security ID: 31620M106 Meeting Date: SEP 4, 2009 Meeting Type: Special Record Date: JUN 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Approve Issuance of Shares for a For For Management Private Placement 3 Approve Issuance of Shares for a For For Management Private Placement 4 Adjourn Meeting For For Management FISERV, INC. Ticker: FISV Security ID: 337738108 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kim M. Robak For For Management 1.2 Elect Director Doyle R. Simons For For Management 1.3 Elect Director Thomas C. Wertheimer For For Management 2 Ratify Auditors For For Management FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Butler For For Management 1.2 Elect Director Kimberly A. Casiano For For Management 1.3 Elect Director Anthony F. Earley, Jr. For Withhold Management 1.4 Elect Director Edsel B. Ford II For For Management 1.5 Elect Director William Clay Ford, Jr. For For Management 1.6 Elect Director Richard A. Gephardt For For Management 1.7 Elect Director Irvine O. Hockaday, Jr. For For Management 1.8 Elect Director Richard A. Manoogian For Withhold Management 1.9 Elect Director Ellen R. Marram For Withhold Management 1.10 Elect Director Alan Mulally For For Management 1.11 Elect Director Homer A. Neal For For Management 1.12 Elect Director Gerald L. Shaheen For For Management 1.13 Elect Director John L. Thornton For Withhold Management 2 Ratify Auditors For For Management 3 Adopt NOL Rights Plan (NOL Pill) For For Management 4 Disclose Prior Government Service Against Against Shareholder 5 Adopt Recapitalization Plan Against For Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 8 Prohibit Energy Projects Only Concerned Against Against Shareholder With CO2 Reduction FOREST LABORATORIES, INC. Ticker: FRX Security ID: 345838106 Meeting Date: AUG 10, 2009 Meeting Type: Annual Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard Solomon For For Management 1.2 Elect Director Lawrence S. Olanoff For For Management 1.3 Elect Director Nesli Basgoz For For Management 1.4 Elect Director William J. Candee For For Management 1.5 Elect Director George S. Cohan For For Management 1.6 Elect Director Dan L. Goldwasser For For Management 1.7 Elect Director Kenneth E. Goodman For For Management 1.8 Elect Director Lester B. Salans For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B.M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications 5 Stock Retention/Holding Period Against Against Shareholder FTI CONSULTING, INC. Ticker: FCN Security ID: 302941109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brenda J. Bacon For For Management 1.2 Elect Director James W. Crownover For For Management 1.3 Elect Director Dennis J. Shaughnessy For For Management 1.4 Elect Director George P. Stamas For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 22, 2010 Meeting Type: Annual Record Date: MAY 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Richard Fontaine For For Management 1.2 Elect Director Jerome L. Davis For Withhold Management 1.3 Elect Director Steven R. Koonin For For Management 1.4 Elect Director Stephanie M. Shern For For Management 2 Ratify Auditors For For Management GARMIN LTD. Ticker: GRMN Security ID: G37260109 Meeting Date: MAY 20, 2010 Meeting Type: Annual/Special Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Country of Incorporation to For For Management Switzerland 2 Adjourn Meeting For For Management 1.1 Elect Gene M. Betts as a Director For For Management 1.2 Elect Thomas P. Poberezny as a Director For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Transact Other Business (Non-Voting) None None Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director Kevin E. Lofton For For Management 1.7 Elect Director John W. Madigan For For Management 1.8 Elect Director John C. Martin For For Management 1.9 Elect Director Gordon E. Moore For For Management 1.10 Elect Director Nicholas G. Moore For For Management 1.11 Elect Director Richard J. Whitley For For Management 1.12 Elect Director Gayle E. Wilson For For Management 1.13 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Larry Page For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director John L. Hennessy For For Management 1.6 Elect Director Ann Mather For For Management 1.7 Elect Director Paul S. Otellini For For Management 1.8 Elect Director K. Ram Shriram For For Management 1.9 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against Against Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Against Against Shareholder Chinese Operations H&R BLOCK, INC. Ticker: HRB Security ID: 093671105 Meeting Date: SEP 24, 2009 Meeting Type: Annual Record Date: AUG 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director Thomas M. Bloch For For Management 1.3 Elect Director Richard C. Breeden For For Management 1.4 Elect Director Robert A. Gerard For For Management 1.5 Elect Director Len J. Lauer For For Management 1.6 Elect Director David B. Lewis For For Management 1.7 Elect Director Tom D. Seip For For Management 1.8 Elect Director L. Edward Shaw, Jr. For For Management 1.9 Elect Director Russell P. Smyth For For Management 1.10 Elect Director Christianna Wood For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Lawrence T. Babbio, Jr. For For Management 1.3 Elect Director Sari M. Baldauf For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director John H. Hammergren For For Management 1.6 Elect Director Mark V. Hurd For For Management 1.7 Elect Director Joel Z. Hyatt For For Management 1.8 Elect Director John R. Joyce For For Management 1.9 Elect Director Robert L. Ryan For For Management 1.10 Elect Director Lucille S. Salhany For For Management 1.11 Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Company Request on Advisory Vote on For For Management Executive Compensation HOSPIRA, INC. Ticker: HSP Security ID: 441060100 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Connie R. Curran For For Management 2 Elect Director Heino von Prondzynski For For Management 3 Elect Director Mark F. Wheeler For For Management 4 Ratify Auditors For For Management INTEGRYS ENERGY GROUP, INC. Ticker: TEG Security ID: 45822P105 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith E. Bailey For For Management 1.2 Elect Director P. San Juan Cafferty For For Management 1.3 Elect Director Ellen Carnahan For For Management 1.4 Elect Director K.M. Hasselblad-pascale For For Management 1.5 Elect Director John W. Higgins For For Management 1.6 Elect Director James L. Kemerling For For Management 1.7 Elect Director Michael E. Lavin For For Management 1.8 Elect Director William F. Protz, Jr. For For Management 1.9 Elect Director Charles A. Schrock For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director C. Black For For Management 3 Elect Director W. R. Brody For For Management 4 Elect Director K. I. Chenault For For Management 5 Elect Director M. L. Eskew For For Management 6 Elect Director S. A. Jackson For Against Management 7 Elect Director A. N. Liveris For For Management 8 Elect Director W. J. McNerney, Jr. For For Management 9 Elect Director T. Nishimuro For For Management 10 Elect Director J. W. Owens For For Management 11 Elect Director S. J. Palmisano For For Management 12 Elect Director J. E. Spero For For Management 13 Elect Director S. Taurel For For Management 14 Elect Director L. H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Adopt Policy on Bonus Banking Against Against Shareholder 17 Provide for Cumulative Voting Against Against Shareholder 18 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Culien For For Management 3 Elect Director Michael M. E. Johns For For Management 4 Elect Director Susan L. Lindquist For For Management 5 Elect Director Anne M. Mulcahy For For Management 6 Elect Director Lea F. Mullin For For Management 7 Elect Director William D. Perez For For Management 8 Elect Director Charles Prince For For Management 9 Elect Director David Satcher For For Management 10 Elect Director William C. Welcon For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director Dennis R. Beresford For For Management 3 Elect Director John F. Bergstrom For For Management 4 Elect Director Abelardo E. Bru For For Management 5 Elect Director Robert W. Decherd For For Management 6 Elect Director Thomas J. Falk For For Management 7 Elect Director Mae C. Jemison, M.D. For For Management 8 Elect Director James M. Jenness For For Management 9 Elect Director Ian C. Read For For Management 10 Elect Director Linda Johnson Rice For For Management 11 Elect Director Marc J. Shapiro For For Management 12 Elect Director G. Craig Sullivan For For Management 13 Ratification Of Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings LIFE TECHNOLOGIES CORPORATION Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George F. Adam, Jr. For For Management 1.2 Elect Director Raymond V. Dittamore For For Management 1.3 Elect Director Arnold J. Levine, Ph.D. For For Management 1.4 Elect Director Bradley G. Lorimier For For Management 1.5 Elect Director David C. U'Prichard, For For Management Ph.D. 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Eliminate Supermajority Vote For For Management Requirement 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Eliminate Supermajority Vote For For Management Requirement 7 Approve Executive Incentive Bonus Plan For For Management LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Virgis W. Colbert For For Management 1.2 Elect Director Richard W. Roedel For For Management 1.3 Elect Director David H. Taylor For For Management 2 Ratify Auditors For For Management MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard W. Barker, Jr. For For Management 2 Elect Director John L. Cassis For For Management 3 Elect Director Michael Goldstein For For Management 4 Elect Director Charles M. Lillis For For Management 5 Elect Director Myrtle S. Potter For For Management 6 Elect Director William L. Roper For For Management 7 Elect Director David B. Snow, Jr. For For Management 8 Elect Director David D. Stevens For For Management 9 Elect Director Blenda J. Wilson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 27, 2009 Meeting Type: Annual Record Date: JUN 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director William A. Hawkins For For Management 1.4 Elect Director S. Ann Jackson For For Management 1.5 Elect Director Denise M. O'Leary For For Management 1.6 Elect Director Robert C. Pozen For For Management 1.7 Elect Director Jean-pierre Rosso For For Management 1.8 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Amend Omnibus Stock Plan For For Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder NICOR INC. Ticker: GAS Security ID: 654086107 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Robert M. Beavers, Jr. For For Management 1.2 Director Bruce P. Bickner For For Management 1.3 Director John H. Birdsall, III For For Management 1.4 Director Norman R. Bobins For For Management 1.5 Director Brenda J. Gaines For For Management 1.6 Director Raymond A. Jean For For Management 1.7 Director Dennis J. Keller For For Management 1.8 Director R. Eden Martin For For Management 1.9 Director Georgia R. Nelson For For Management 1.10 Director Armando J. Olivera For For Management 1.11 Director John Rau For For Management 1.12 Director John C. Staley For For Management 1.13 Director Russ M. Strobel For For Management 2 Ratify Auditors For For Management NOVELL, INC. Ticker: NOVL Security ID: 670006105 Meeting Date: APR 19, 2010 Meeting Type: Annual Record Date: FEB 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Albert Aiello For For Management 2 Elect Director Fred Corrado For For Management 3 Elect Director Richard L. Crandall For For Management 4 Elect Director Gary G. Greenfield For For Management 5 Elect Director Judith H. Hamilton For For Management 6 Elect Director Ronald W. Hovsepian For For Management 7 Elect Director Patrick S. Jones For For Management 8 Elect Director Richard L. Nolan For For Management 9 Elect Director John W. Poduska, Sr. For For Management 10 Ratify Auditors For For Management OMNICARE, INC. Ticker: OCR Security ID: 681904108 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John T. Crotty For Against Management 2 Elect Director Joel F. Gemunder For For Management 3 Elect Director Steven J. Heyer For Against Management 4 Elect Director Andrea R. Lindell For Against Management 5 Elect Director James D. Shelton For For Management 6 Elect Director John H. Timoney For For Management 7 Elect Director Amy Wallman For For Management 8 Ratify Auditors For For Management ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 7, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Donald L. Lucas For Withhold Management 1.11 Elect Director Charles E. Phillips, Jr. For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder OSHKOSH CORP. Ticker: OSK Security ID: 688239201 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. William Andersen For For Management 2 Elect Director Robert G. Bohn For For Management 3 Elect Director Richard M. Donnelly For For Management 4 Elect Director Frederick M. Franks, Jr. For For Management 5 Elect Director Michael W. Grebe For For Management 6 Elect Director John J. Hamre For For Management 7 Elect Director Kathleen J. Hempel For For Management 8 Elect Director Harvey N. Medvin For For Management 9 Elect Director J. Peter Mosling, Jr. For For Management 10 Elect Director Craig P. Omtvedt For For Management 11 Elect Director Richard G. Sim For For Management 12 Elect Director Charles L. Szews For For Management 13 Ratify Auditors For For Management 14 Require a Majority Vote for the Against For Shareholder Election of Directors PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Arthur C. Martinez For Against Management 8 Elect Director Indra K. Nooyi For For Management 9 Elect Director Sharon P. Rockefeller For For Management 10 Elect Director James J. Schiro For For Management 11 Elect Director Lloyd G. Trotter For For Management 12 Elect Director Daniel Vasella For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For For Management 15 Report on Charitable Contributions Against Against Shareholder 16 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 17 Report on Public Policy Advocacy Against Against Shareholder Process PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director Frances D. Fergusson For For Management 7 Elect Director William H. Gray III For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director John P. Mascotte For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director Stephen W. Sanger For For Management 15 Elect Director William C. Steere, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Provide Right to Call Special Meeting For For Management 19 Prohibit Executive Stock-Based Awards Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect Director Louis C. Camilleri For For Management 4 Elect Director J. Dudley Fishburn For For Management 5 Elect Director Jennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Lucio A. Noto For For Management 9 Elect Director Carlos Slim Helu For For Management 10 Elect Director Stephen M. Wolf For For Management 11 Ratify Auditors For For Management 12 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 13 Establish Supplier Human Rights Against Against Shareholder Purchasing Protocols PINNACLE WEST CAPITAL CORPORATION Ticker: PNW Security ID: 723484101 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward N. Basha, Jr. For For Management 1.2 Elect Director Donald E. Brandt For For Management 1.3 Elect Director Susan Clark-Johnson For For Management 1.4 Elect Director Denis A. Cortese For For Management 1.5 Elect Director Michael L. Gallagher For For Management 1.6 Elect Director Pamela Grant For For Management 1.7 Elect Director Roy A. Herberger, Jr. For For Management 1.8 Elect Director Humberto S. Lopez For For Management 1.9 Elect Director Kathryn L. Munro For For Management 1.10 Elect Director Bruce J. Nordstrom For For Management 1.11 Elect Director W. Douglas Parker For For Management 2 Provide Right to Call Special Meeting For For Management 3 Ratify Auditors For For Management PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Boyd For For Management 1.2 Elect Director Ralph M. Bahna For For Management 1.3 Elect Director Howard W. Barker, Jr. For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 13, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth I. Chenault For For Management 2 Elect Director Scott D. Cook For For Management 3 Elect Director Rajat K. Gupta For For Management 4 Elect Director A.G. Lafley For For Management 5 Elect Director Charles R. Lee For For Management 6 Elect Director Lynn M. Martin For For Management 7 Elect Director Robert A. McDonald For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director Johnathan A. Rodgers For For Management 10 Elect Director Ralph Snyderman For For Management 11 Elect Director Mary Agnes Wilderotter For For Management 12 Elect Director Patricia A. Woertz For For Management 13 Elect Director Ernesto Zedillo For For Management 14 Ratify Auditors For For Management 15 Amend Code of Regulations For For Management 16 Approve Omnibus Stock Plan For Against Management 17 Provide for Cumulative Voting Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation R. R. DONNELLEY & SONS COMPANY Ticker: RRD Security ID: 257867101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Quinlan, III For For Management 2 Elect Director Stephen M. Wolf For For Management 3 Elect Director Lee A. Chaden For For Management 4 Elect Director Judith H. Hamilton For For Management 5 Elect Director Susan M. Ivey For For Management 6 Elect Director Thomas S. Johnson For For Management 7 Elect Director John C. Pope For For Management 8 Elect Director Michael T. Riordan For For Management 9 Elect Director Oliver R. Sockwell For For Management 10 Ratify Auditors For For Management 11 Adopt Sustainable Paper Purchasing Against Against Shareholder 12 Restrict Severance Agreements Against For Shareholder (Change-in-Control) 13 Other Business For Against Management RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Stephen J. Hadley For For Management 4 Elect Director Frederic M. Poses For For Management 5 Elect Director Michael C. Ruettgers For For Management 6 Elect Director Ronald L. Skates For For Management 7 Elect Director William R. Spivey For For Management 8 Elect Director Linda G. Stuntz For For Management 9 Elect Director William H. Swanson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management 12 Approve Omnibus Stock Plan For For Management 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 14 Submit SERP to Shareholder Vote Against Against Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: 759509102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David H. Hannah For For Management 1.2 Elect Director Mark V. Kaminski For For Management 1.3 Elect Director Gregg J. Mollins For For Management 1.4 Elect Director Andrew G. Sharkey, III For For Management 2 Declassify the Board of Directors Against For Shareholder 3 Ratify Auditors For For Management 4 Other Business For Against Management SANDISK CORP. Ticker: SNDK Security ID: 80004C101 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eli Harari For For Management 1.2 Elect Director Kevin DeNuccio For For Management 1.3 Elect Director Irwin Federman For For Management 1.4 Elect Director Steven J. Gomo For For Management 1.5 Elect Director Eddy W. Hartenstein For For Management 1.6 Elect Director Chenming Hu For For Management 1.7 Elect Director Catherine P. Lego For For Management 1.8 Elect Director Michael E. Marks For For Management 1.9 Elect Director James D. Meindl For For Management 2 Ratify Auditors For For Management SCHERING-PLOUGH CORP. Ticker: SGP Security ID: 806605101 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management SEAGATE TECHNOLOGY Ticker: STX Security ID: G7945J104 Meeting Date: APR 14, 2010 Meeting Type: Special Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approval Of The Scheme Of Arrangement, For For Management A Copy Of Which Is attached To The Accompanying Proxy Statement As Annex A . 2 Approval Of A Motion To Adjourn The For For Management Special Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders 1 Approval Of The Cancellation Of For For Management Seagate-Cayman's Share Capital,which Is Necessary In Order To Effect The Scheme Of Arrangement and Is A Condition To Proceeding With The Scheme Of Arrangement(the Capital Reduction Proposal ). 2 Approval Of The Creation Of For For Management Distributable Reserves Of Seagate-Ireland Which Are Required Under Irish Law In Order To Permit Us To Pay Dividends And Repurchase Or Redeem Shares 3 Approval Of A Motion To Adjourn The For For Management Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders, All As More Fully Described In Proxy Statement TD AMERITRADE HOLDING CORP. Ticker: AMTD Security ID: 87236Y108 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marshall A. Cohen For For Management 1.2 Elect Director William H. Hatanaka For For Management 1.3 Elect Director J. Peter Ricketts For For Management 1.4 Elect Director Allan R. Tessler For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management VALMONT INDUSTRIES, INC. Ticker: VMI Security ID: 920253101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen R. Lewis, Jr., For For Management PhD 1.2 Elect Director Kaj den Daas For For Management 2 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For Against Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Steven S. Reinemund For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For Against Management 16 Ratify Auditors For For Management 17 Approve Omnibus Stock Plan For Against Management 18 Amend Sharesave Plan For For Management 19 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Report on Political Contributions Against Against Shareholder 22 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 23 Require Suppliers to Adopt CAK Against Against Shareholder 24 Report on Process for Identifying and Against Against Shareholder Prioritizing Public Policy Activities WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 13, 2010 Meeting Type: Annual Record Date: NOV 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven A. Davis For For Management 1.2 Elect Director William C. Foote For For Management 1.3 Elect Director Mark P. Frissora For For Management 1.4 Elect Director Alan G. McNally For For Management 1.5 Elect Director Nancy M. Schlichting For For Management 1.6 Elect Director David Y. Schwartz For For Management 1.7 Elect Director Alejandro Silva For For Management 1.8 Elect Director James A. Skinner For For Management 1.9 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Amend Stock Option Plan For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder 5 Performance-Based Equity Awards Against For Shareholder 6 Report on Charitable Contributions Against Against Shareholder WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Sheila P. Burke For For Management 2 Elect Director George A. Schaefer, Jr. For For Management 3 Elect Director Jackie M. Ward For For Management 4 Ratify Auditors For For Management 5 Report on Conversion to Non-Profit Against Against Shareholder Status 6 Report on Lobbying Expenses Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 8 Reincorporate in Another State [from Against Against Shareholder Indiana to Delaware] WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 11, 2009 Meeting Type: Annual Record Date: SEP 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter D. Behrendt For For Management 2 Elect Director Kathleen A. Cote For For Management 3 Elect Director John F. Coyne For For Management 4 Elect Director Henry T. DeNero For For Management 5 Elect Director William L. Kimsey For For Management 6 Elect Director Michael D. Lambert For For Management 7 Elect Director Matthew E. Massengill For For Management 8 Elect Director Roger H. Moore For For Management 9 Elect Director Thomas E. Pardun For For Management 10 Elect Director Arif Shakeel For For Management 11 Amend Omnibus Stock Plan For For Management 12 Ratify Auditors For For Management XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 12, 2009 Meeting Type: Annual Record Date: JUN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip T. Gianos For For Management 1.2 Elect Director Moshe N. Gavrielov For For Management 1.3 Elect Director John L. Doyle For For Management 1.4 Elect Director Jerald G. Fishman For For Management 1.5 Elect Director William G. Howard, Jr. For For Management 1.6 Elect Director J. Michael Patterson For For Management 1.7 Elect Director Marshall C. Turner For For Management 1.8 Elect Director E.W. Vanderslice For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management Dreyfus S&P STARS Fund ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.J. Alpern For For Management 1.2 Elect Director R.S. Austin For For Management 1.3 Elect Director W.M. Daley For Withhold Management 1.4 Elect Director W.J. Farrell For Withhold Management 1.5 Elect Director H.L. Fuller For Withhold Management 1.6 Elect Director W.A. Osborn For Withhold Management 1.7 Elect Director D.A.L. Owen For For Management 1.8 Elect Director R.S. Roberts For For Management 1.9 Elect Director S.C. Scott, III For For Management 1.10 Elect Director W.D. Smithburg For Withhold Management 1.11 Elect Director G.F. Tilton For For Management 1.12 Elect Director M.D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings ACCENTURE PLC Ticker: ACN Security ID: G1150G111 Meeting Date: AUG 5, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve the Creation of Distributable For For Management Reserves for Accenture plc 2 Adjourn Meeting For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect William L. Kimsey as a Director For For Management 1.2 Reelect Robert I. Lipp as a Director For For Management 1.3 Reelect Wulf von Schimmelmann as a For For Management Director 2 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 3 Approve 2010 Share Incentive Plan For Against Management 4 Approve 2010 Employee Share Purchase For For Management Plan 5 Change Location of Annual Meeting For For Management 6 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 7 Authorize Board to Determine Price For For Management Range for the Issuance of Acquired Treasury Stock AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 029912201 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director: Raymond P. Dolan For For Management 1.2 Elect Director: Ronald M. Dykes For For Management 1.3 Elect Director: Carolyn F. Katz For For Management 1.4 Elect Director: Gustavo Lara Cantu For For Management 1.5 Elect Director: Joann A. Reed For For Management 1.6 Elect Director: Pamela D.a. Reeve For For Management 1.7 Elect Director: David E. Sharbutt For For Management 1.8 Elect Director: James D. Taiclet, Jr. For For Management 1.9 Elect Director: Samme L. Thompson For For Management 2 Ratify Auditors For For Management ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director H. Paulett Eberhart For For Management 2 Elect Director Preston M. Geren III For For Management 3 Elect Director James T. Hackett For For Management 4 Ratify Auditors For For Management 5 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 6 Reimburse Expenses Incurred by Against Against Shareholder Stockholder in Contested Election of Directors APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Eugene C. Fiedorek For For Management 2 Elect Director Patricia Albjerg Graham For For Management 3 Elect Director F.H. Merelli For For Management 4 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Jerome B. York For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management 6 Prepare Sustainability Report Against Against Shareholder 7 Establish Other Board Committee Against Against Shareholder APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 9, 2010 Meeting Type: Annual Record Date: JAN 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Splinter For For Management 1.2 Elect Director Aart J. de Geus For For Management 1.3 Elect Director Stephen R. Forrest For For Management 1.4 Elect Director Thomas J. Iannotti For For Management 1.5 Elect Director Susan M. James For For Management 1.6 Elect Director Alexander A. Karsner For For Management 1.7 Elect Director Gerhard H. Parker For For Management 1.8 Elect Director Dennis D. Powell For For Management 1.9 Elect Director Willem P. Roelandts For For Management 1.10 Elect Director James E. Rogers For For Management 1.11 Elect Director Robert H. Swan For For Management 2 Ratify Auditors For For Management AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Laura D Andrea Tyson For For Management 12 Elect Director Patricia P. Upton For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against Against Shareholder 15 Exclude Pension Credits from Against For Shareholder Calculations of Performance-Based Pay 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings BANK OF AMERICA CORP. Ticker: BAC Security ID: 060505104 Meeting Date: FEB 23, 2010 Meeting Type: Special Record Date: JAN 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Adjourn Meeting For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan S. Bies For For Management 2 Elect Director William P. Boardman For Against Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director D. Paul Jones, Jr. For For Management 8 Elect Director Monica C. Lozano For For Management 9 Elect Director Thomas J. May For For Management 10 Elect Director Brian T. Moynihan For For Management 11 Elect Director Donald E. Powell For Against Management 12 Elect Director Charles O. Rossotti For Against Management 13 Elect Director Robert W. Scully For Against Management 14 Ratify Auditors For For Management 15 Increase Authorized Common Stock For For Management 16 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 17 Amend Omnibus Stock Plan For Against Management 18 Report on Government Service of Against Against Shareholder Employees 19 TARP Related Compensation Against For Shareholder 20 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 21 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 22 Adopt Policy on Succession Planning Against Against Shareholder 23 Report on Collateral in Derivatives Against Against Shareholder Trading 24 Claw-back of Payments under Against Against Shareholder Restatements C.H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541W209 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven L. Polacek For For Management 2 Elect Director ReBecca Koenig Roloff For For Management 3 Elect Director Michael W. Wickham For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Dillon For For Management 1.2 Elect Director Juan Gallardo For For Management 1.3 Elect Director William A. Osborn For For Management 1.4 Elect Director Edward B. Rust, Jr. For For Management 1.5 Elect Director Susan C. Schwab For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Declassify the Board of Directors For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Require Independent Board Chairman Against Against Shareholder 7 Amend Human Rights Policy Against Against Shareholder 8 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sol J. Barer For For Management 1.2 Elect Director Robert J. Hugin For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Gilla Kaplan For For Management 1.7 Elect Director James J. Loughlin For For Management 1.8 Elect Director Ernest Mario For For Management 1.9 Elect Director Walter L. Robb For For Management 2 Ratify Auditors For For Management CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.H. Armacost For For Management 2 Elect Director L.F. Deily For For Management 3 Elect Director R.E. Denham For For Management 4 Elect Director R.J. Eaton For For Management 5 Elect Director C. Hagel For For Management 6 Elect Director E. Hernandez For For Management 7 Elect Director F.G. Jenifer For For Management 8 Elect Director G.L. Kirkland For For Management 9 Elect Director S. Nunn For For Management 10 Elect Director D.B. Rice For For Management 11 Elect Director K.W. Sharer For For Management 12 Elect Director C.R. Shoemate For For Management 13 Elect Director J.G. Stumpf For For Management 14 Elect Director R.D. Sugar For For Management 15 Elect Director C. Ware For For Management 16 Elect Director J.S. Watson For For Management 17 Ratify Auditors For For Management 18 Provide Right to Call Special Meeting For For Management 19 Request Director Nominee with Against Against Shareholder Environmental Qualifications 20 Stock Retention/Holding Period Against Against Shareholder 21 Disclose Payments To Host Governments Against Against Shareholder 22 Adopt Guidelines for Country Selection Against Against Shareholder 23 Report on Financial Risks From Climate Against Against Shareholder Change 24 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights CHUBB CORPORATION, THE Ticker: CB Security ID: 171232101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zoe Baird For For Management 2 Elect Director Sheila P. Burke For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director John D. Finnegan For For Management 5 Elect Director Martin G. Mcguinn For For Management 6 Elect Director Lawrence M. Small For For Management 7 Elect Director Jess Soderberg For For Management 8 Elect Director Daniel E. Somers For For Management 9 Elect Director Karen Hastie Williams For For Management 10 Elect Director James M. Zimmerman For For Management 11 Elect Director Alfred W. Zollar For For Management 12 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock Purchase For For Management Plan 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against Against Shareholder CITIGROUP INC. Ticker: C Security ID: 172967101 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director Timothy C. Collins For For Management 3 Elect Director Jerry A. Grundhofer For For Management 4 Elect Director Robert L. Joss For For Management 5 Elect Director Andrew N. Liveris For For Management 6 Elect Director Michael E. O'Neill For For Management 7 Elect Director Vikram S. Pandit For For Management 8 Elect Director Richard D. Parsons For For Management 9 Elect Director Lawrence R. Ricciardi For For Management 10 Elect Director Judith Rodin For For Management 11 Elect Director Robert L. Ryan For For Management 12 Elect Director Anthony M. Santomero For For Management 13 Elect Director Diana L. Taylor For For Management 14 Elect Director William S. Thompson, Jr. For For Management 15 Elect Director Ernesto Zedillo For For Management 16 Ratify Auditors For For Management 17 Amend Omnibus Stock Plan For For Management 18 Amend Omnibus Stock Plan For For Management 19 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 20 Amend NOL Rights Plan (NOL Pill) For For Management 21 Approve Reverse Stock Split For For Management 22 Affirm Political Non-Partisanship Against Against Shareholder 23 Report on Political Contributions Against Against Shareholder 24 Report on Collateral in Derivatives Against Against Shareholder Trading 25 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 26 Stock Retention/Holding Period Against Against Shareholder 27 Reimburse Expenses Incurred by Against For Shareholder Stockholder in Contested Election of Directors COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For Withhold Management 1.3 Elect Director Gary Loveman For Withhold Management 1.4 Elect Director Ivan Menezes For Withhold Management 1.5 Elect Director Irene Miller For Withhold Management 1.6 Elect Director Michael Murphy For Withhold Management 1.7 Elect Director Jide Zeitlin For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Report on Ending Use of Animal Fur in Against Against Shareholder Products COCA-COLA COMPANY, THE Ticker: KO Security ID: 191216100 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For For Management 3 Elect Director Cathleen P. Black For For Management 4 Elect Director Barry Diller For For Management 5 Elect Director Alexis M. Herman For For Management 6 Elect Director Muhtar Kent For For Management 7 Elect Director Donald R. Keough For For Management 8 Elect Director Maria Elena Lagomasino For For Management 9 Elect Director Donald F. McHenry For For Management 10 Elect Director Sam Nunn For For Management 11 Elect Director James D. Robinson III For For Management 12 Elect Director Peter V. Ueberroth For For Management 13 Elect Director Jacob Wallenberg For Against Management 14 Elect Director James B. Williams For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 17 Require Independent Board Chairman Against Against Shareholder 18 Performance-Based Equity Awards Against Against Shareholder 19 Publish Report on Chemical Bisphenol A Against Against Shareholder (BPA) COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John T. Cahill For For Management 2 Elect Director Ian Cook For For Management 3 Elect Director Helene D. Gayle For For Management 4 Elect Director Ellen M. Hancock For For Management 5 Elect Director Joseph Jimenez For For Management 6 Elect Director David W. Johnson For For Management 7 Elect Director Richard J. Kogan For For Management 8 Elect Director Delano E. Lewis For For Management 9 Elect Director J. Pedro Reinhard For For Management 10 Elect Director Stephen I. Sadove For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Report on Charitable Contributions Against Against Shareholder 14 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Armitage For For Management 1.2 Elect Director Richard H. Auchinleck For For Management 1.3 Elect Director James E. Copeland, Jr. For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Ruth R. Harkin For For Management 1.6 Elect Director Harold W. Mcgraw III For For Management 1.7 Elect Director James J. Mulva For For Management 1.8 Elect Director Robert A. Niblock For For Management 1.9 Elect Director Harald J. Norvik For For Management 1.10 Elect Director William K. Reilly For For Management 1.11 Elect Director Bobby S. Shackouls For For Management 1.12 Elect Director Victoria J. Tschinkel For For Management 1.13 Elect Director Kathryn C. Turner For For Management 1.14 Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Report on Board Risk Management Against Against Shareholder Oversight 4 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 5 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 6 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Adopt Goals to Reduce Emission of TRI Against Against Shareholder Chemicals 9 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity 10 Report on Political Contributions Against Against Shareholder CROWN HOLDINGS, INC. Ticker: CCK Security ID: 228368106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Arnold W. Donald For For Management 1.4 Elect Director William G. Little For For Management 1.5 Elect Director Hans J. Loliger For For Management 1.6 Elect Director Thomas A. Ralph For For Management 1.7 Elect Director Hugues Du Rouret For For Management 1.8 Elect Director Alan W. Rutherford For For Management 1.9 Elect Director Jim L. Turner For For Management 1.10 Elect Director William S. Urkiel For For Management 2 Ratify Auditors For For Management DEVRY INC. Ticker: DV Security ID: 251893103 Meeting Date: NOV 11, 2009 Meeting Type: Annual Record Date: SEP 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Darren R. Huston For For Management 1.2 Elect Director William T. Keevan For For Management 1.3 Elect Director Lyle Logan For For Management 1.4 Elect Director Julia A. McGee For For Management 2 Ratify Auditors For For Management 3 Adopt Policy Prohibiting Medically Against Against Shareholder Unnecessary Veterinary Training Surgeries DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David M. Moffett For For Management 2 Elect Director Richard T. Schlosberg, For For Management III 3 Elect Director Thomas J. Tierney For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management EXPRESS SCRIPTS, INC. Ticker: ESRX Security ID: 302182100 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gary G. Benanav For For Management 2 Elect Director Frank J. Borelli For For Management 3 Elect Director Maura C. Breen For For Management 4 Elect Director Nicholas J. LaHowchic For For Management 5 Elect Director Thomas P. Mac Mahon For For Management 6 Elect Director Frank Mergenthaler For For Management 7 Elect Director Woodrow A Myers, Jr., For For Management M.D. 8 Elect Director John O. Parker, Jr. For For Management 9 Elect Director George Paz For For Management 10 Elect Director Samuel K. Skinner For For Management 11 Elect Director Seymour Sternberg For For Management 12 Elect Director Barrett A. Toan For For Management 13 Ratify Auditors For For Management 14 Report on Political Contributions Against Against Shareholder 15 Require Independent Board Chairman Against Against Shareholder FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 21, 2010 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Howard R. Levine For For Management 1.7 Elect Director George R. Mahoney, Jr. For For Management 1.8 Elect Director James G. Martin For For Management 1.9 Elect Director Harvey Morgan For For Management 1.10 Elect Director Dale C. Pond For For Management 2 Ratify Auditors For For Management FASTENAL COMPANY Ticker: FAST Security ID: 311900104 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Kierlin For For Management 1.2 Elect Director Stephen M. Slaggie For For Management 1.3 Elect Director Michael M. Gostomski For For Management 1.4 Elect Director Hugh L. Miller For For Management 1.5 Elect Director Willard D. Oberton For For Management 1.6 Elect Director Michael J. Dolan For For Management 1.7 Elect Director Reyne K. Wisecup For For Management 1.8 Elect Director Michael J. Ancius For For Management 1.9 Elect Director Scott A. Satterlee For For Management 2 Ratify Auditors For For Management GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director William M. Castell For For Management 4 Elect Director Ann M. Fudge For For Management 5 Elect Director Susan Hockfield For For Management 6 Elect Director Jeffrey R. Immelt For For Management 7 Elect Director Andrea Jung For For Management 8 Elect Director Alan G. (A.G.) Lafley For For Management 9 Elect Director Robert W. Lane For For Management 10 Elect Director Ralph S. Larsen For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director James J. Mulva For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director Roger S. Penske For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Provide for Cumulative Voting Against Against Shareholder 19 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 20 Require Independent Board Chairman Against Against Shareholder 21 Report on Pay Disparity Against Against Shareholder 22 Adopt Policy Prohibiting Certain Against Against Shareholder Directors from Serving on Key Board Committees 23 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 21, 2009 Meeting Type: Annual Record Date: JUL 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bradbury H. Anderson For For Management 2 Elect Director R. Kerry Clark For For Management 3 Elect Director Paul Danos For For Management 4 Elect Director William T. Esrey For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Judith Richards Hope For For Management 7 Elect Director Heidi G. Miller For For Management 8 Elect Director Hilda Ochoa-Brillembourg For For Management 9 Elect Director Steve Odland For For Management 10 Elect Director Kendall J. Powell For For Management 11 Elect Director Lois E. Quam For For Management 12 Elect Director Michael D. Rose For For Management 13 Elect Director Robert L. Ryan For For Management 14 Elect Director Dorothy A. Terrell For For Management 15 Approve Omnibus Stock Plan For Against Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director Kevin E. Lofton For For Management 1.7 Elect Director John W. Madigan For For Management 1.8 Elect Director John C. Martin For For Management 1.9 Elect Director Gordon E. Moore For For Management 1.10 Elect Director Nicholas G. Moore For For Management 1.11 Elect Director Richard J. Whitley For For Management 1.12 Elect Director Gayle E. Wilson For For Management 1.13 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder GOLDMAN SACHS GROUP, INC., THE Ticker: GS Security ID: 38141G104 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lloyd C. Blankfein For For Management 1.2 Elect Director John H. Bryan For For Management 1.3 Elect Director Gary D. Cohn For For Management 1.4 Elect Director Claes Dahlback For For Management 1.5 Elect Director Stephen Friedman For For Management 1.6 Elect Director William W. George For For Management 1.7 Elect Director James A. Johnson For For Management 1.8 Elect Director Lois D. Juliber For For Management 1.9 Elect Director Lakshmi N. Mittal For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director H. Lee Scott, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Call Special Meeting For For Management 6 Provide for Cumulative Voting Against Against Shareholder 7 Report on Collateral in Derivatives Against Against Shareholder Trading 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Political Contributions Against For Shareholder 10 Report on Global Warming Science Against Against Shareholder 11 Report on Pay Disparity Against Against Shareholder 12 Stock Retention/Holding Period Against Against Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Larry Page For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director John L. Hennessy For For Management 1.6 Elect Director Ann Mather For For Management 1.7 Elect Director Paul S. Otellini For For Management 1.8 Elect Director K. Ram Shriram For For Management 1.9 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against Against Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Against Against Shareholder Chinese Operations HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Lawrence T. Babbio, Jr. For For Management 1.3 Elect Director Sari M. Baldauf For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director John H. Hammergren For For Management 1.6 Elect Director Mark V. Hurd For For Management 1.7 Elect Director Joel Z. Hyatt For For Management 1.8 Elect Director John R. Joyce For For Management 1.9 Elect Director Robert L. Ryan For For Management 1.10 Elect Director Lucille S. Salhany For For Management 1.11 Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Company Request on Advisory Vote on For For Management Executive Compensation HUMAN GENOME SCIENCES, INC. Ticker: HGSI Security ID: 444903108 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Danzig For For Management 1.2 Elect Director Jurgen Drews For For Management 1.3 Elect Director Maxine Gowen For For Management 1.4 Elect Director Tuan Ha-Ngoc For For Management 1.5 Elect Director A. N. 'Jerry' Karabelas For For Management 1.6 Elect Director John L. LaMattina For For Management 1.7 Elect Director Augustine Lawlor For For Management 1.8 Elect Director H. Thomas Watkins For For Management 1.9 Elect Director Robert C. Young For For Management 2 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director C. Black For For Management 3 Elect Director W. R. Brody For For Management 4 Elect Director K. I. Chenault For For Management 5 Elect Director M. L. Eskew For For Management 6 Elect Director S. A. Jackson For Against Management 7 Elect Director A. N. Liveris For For Management 8 Elect Director W. J. McNerney, Jr. For For Management 9 Elect Director T. Nishimuro For For Management 10 Elect Director J. W. Owens For For Management 11 Elect Director S. J. Palmisano For For Management 12 Elect Director J. E. Spero For For Management 13 Elect Director S. Taurel For For Management 14 Elect Director L. H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Adopt Policy on Bonus Banking Against Against Shareholder 17 Provide for Cumulative Voting Against Against Shareholder 18 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: DEC 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Davidson, Jr. For For Management 1.2 Elect Director Edward V. Fritzky For For Management 1.3 Elect Director Benjamin F. Montoya For For Management 1.4 Elect Director Peter J. Robertson For For Management 2 Ratify Auditors For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Culien For For Management 3 Elect Director Michael M. E. Johns For For Management 4 Elect Director Susan L. Lindquist For For Management 5 Elect Director Anne M. Mulcahy For For Management 6 Elect Director Lea F. Mullin For For Management 7 Elect Director William D. Perez For For Management 8 Elect Director Charles Prince For For Management 9 Elect Director David Satcher For For Management 10 Elect Director William C. Welcon For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crandall C. Bowles For For Management 1.2 Elect Director Stephen B. Burke For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director James S. Crown For For Management 1.5 Elect Director James Dimon For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director William H. Gray, III For For Management 1.8 Elect Director Laban P. Jackson, Jr. For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Lee R. Raymond For For Management 1.11 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Affirm Political Non-Partisanship Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against Against Shareholder 6 Report on Collateral in Derivatives Against Against Shareholder Trading 7 Provide Right to Act by Written Consent Against For Shareholder 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Pay Disparity Against Against Shareholder 10 Stock Retention/Holding Period Against Against Shareholder LINCOLN NATIONAL CORP. Ticker: LNC Security ID: 534187109 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Avery For For Management 1.2 Elect Director William H. Cunningham For For Management 1.3 Elect Director William Porter Payne For For Management 1.4 Elect Director Patrick S. Pittard For Withhold Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Virgis W. Colbert For For Management 1.2 Elect Director Richard W. Roedel For For Management 1.3 Elect Director David H. Taylor For For Management 2 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Walter E. Massey For For Management 2 Elect Director John W. Rogers, Jr. For For Management 3 Elect Director Roger W. Stone For For Management 4 Elect Director Miles D. White For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 7 Reduce Supermajority Vote Requirement Against For Shareholder 8 Require Suppliers to Adopt CAK Against Against Shareholder 9 Adopt Cage-Free Eggs Purchasing Policy Against Against Shareholder MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director C. Robert Kidder For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director Carlos E. Represas For For Management 12 Elect Director Patricia F. Russo For For Management 13 Elect Director Thomas E. Shenk For For Management 14 Elect Director Anne M. Tatlock For For Management 15 Elect Director Craig B. Thompson For For Management 16 Elect Director Wendell P. Weeks For For Management 17 Elect Director Peter C. Wendell For For Management 18 Ratify Auditors For For Management 19 Approve Omnibus Stock Plan For Against Management 20 Approve Non-Employee Director Omnibus For For Management Stock Plan MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder NOBLE CORPORATION Ticker: NE Security ID: H5833N103 Meeting Date: OCT 29, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Gordon T. Hall For For Management 1.2 Director Jon A. Marshall For For Management 2 Approval Of The Amendment And For Against Management Restatement Of The Noble Corporation 1991 Stock Option And Restricted Stock Plan effective As Of October 29, 2009 NOBLE CORPORATION Ticker: NE Security ID: H5833N103 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Michael Cawley as Director For For Management 1b Reelect Gordon Hall as Director For For Management 1c Reelect Jack Little as Director For For Management 2 Approve Creation of CHF 663.0 Million For Against Management Pool of Capital without Preemptive Rights 3 Approve CHF 143.7 Million Reduction in For For Management Share Capital and Capital Repayment of CHF 0.52 per Share 4 Approve CHF 154.7 Million Reduction in For For Management Share Capital and Capital Repayment of CHF 0.56 per Share 5 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor 6 Accept Financial Statements and For For Management Statutory Reports 7 Approve Discharge of Board and Senior For For Management Management ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 7, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Donald L. Lucas For Withhold Management 1.11 Elect Director Charles E. Phillips, Jr. For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John K. Dwight For For Management 1.2 Elect Director Janet M. Hansen For For Management 1.3 Elect Director Mark W. Richards For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the None For Shareholder Election of Directors PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Arthur C. Martinez For Against Management 8 Elect Director Indra K. Nooyi For For Management 9 Elect Director Sharon P. Rockefeller For For Management 10 Elect Director James J. Schiro For For Management 11 Elect Director Lloyd G. Trotter For For Management 12 Elect Director Daniel Vasella For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For For Management 15 Report on Charitable Contributions Against Against Shareholder 16 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 17 Report on Public Policy Advocacy Against Against Shareholder Process PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 13, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth I. Chenault For For Management 2 Elect Director Scott D. Cook For For Management 3 Elect Director Rajat K. Gupta For For Management 4 Elect Director A.G. Lafley For For Management 5 Elect Director Charles R. Lee For For Management 6 Elect Director Lynn M. Martin For For Management 7 Elect Director Robert A. McDonald For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director Johnathan A. Rodgers For For Management 10 Elect Director Ralph Snyderman For For Management 11 Elect Director Mary Agnes Wilderotter For For Management 12 Elect Director Patricia A. Woertz For For Management 13 Elect Director Ernesto Zedillo For For Management 14 Ratify Auditors For For Management 15 Amend Code of Regulations For For Management 16 Approve Omnibus Stock Plan For Against Management 17 Provide for Cumulative Voting Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Gordon M. Bethune For For Management 3 Elect Director Gaston Caperton For For Management 4 Elect Director Gilbert F. Casellas For For Management 5 Elect Director James G. Cullen For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Mark B. Grier For For Management 8 Elect Director Jon F. Hanson For For Management 9 Elect Director Constance J. Horner For For Management 10 Elect Director Karl J. Krapek For For Management 11 Elect Director Christine A. Poon For For Management 12 Elect Director John R. Strangfield For For Management 13 Elect Director James A. Unruh For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Melvyn E. Bergstein For For Management 2 Elect Director Linda Walker Bynoe For For Management 3 Elect Director Larry C. Glasscock For For Management 4 Elect Director Karen N. Horn, PhD For For Management 5 Elect Director Allan Hubbard For For Management 6 Elect Director Reuben S. Leibowitz For For Management 7 Elect Director Daniel C. Smith, PhD For For Management 8 Elect Director J. Albert Smith, Jr. For For Management 9 Ratify Auditors For For Management STEEL DYNAMICS, INC. Ticker: STLD Security ID: 858119100 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith E. Busse For For Management 1.2 Elect Director Mark D. Millett For For Management 1.3 Elect Director Ricahrd P. Teets, Jr. For For Management 1.4 Elect Director John C. Bates For For Management 1.5 Elect Director Frank D. Byrne For For Management 1.6 Elect Director Paul B. Edgerley For For Management 1.7 Elect Director Richard J. Freeland For For Management 1.8 Elect Director Dr. Jurgen Kolb For For Management 1.9 Elect Director James C. Marcuccilli For For Management 1.10 Elect Director Joseph D. Ruffolo For For Management 1.11 Elect Director Gabriel L. Shaheen For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management SYBASE, INC. Ticker: SY Security ID: 871130100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Chen For For Management 1.2 Elect Director Richard C. Alberding For For Management 1.3 Elect Director Cecilia Claudio For For Management 1.4 Elect Director Michael A. Daniels For For Management 1.5 Elect Director L. William Krause For For Management 1.6 Elect Director Alan B. Salisbury For For Management 1.7 Elect Director Jack E. Sum For For Management 1.8 Elect Director Robert P. Wayman For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc N. Casper For For Management 2 Elect Director Tyler Jacks For For Management 3 Ratify Auditors For For Management TIFFANY & CO. Ticker: TIF Security ID: 886547108 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Kowalski For For Management 2 Elect Director Rose Marie Bravo For For Management 3 Elect Director Gary E. Costley For For Management 4 Elect Director Lawrence K. Fish For For Management 5 Elect Director Abby F. Kohnstamm For For Management 6 Elect Director Charles K. Marquis For For Management 7 Elect Director Peter W. May For For Management 8 Elect Director J. Thomas Presby For For Management 9 Elect Director William A. Shutzer For For Management 10 Ratify Auditors For For Management TRANSOCEAN LTD. Ticker: RIG Security ID: H8817H100 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Omission of Dividends 4 Change Location of Registered Office to For For Management Steinhausen, Switzerland 5 Approve Creation of CHF 2.5 Billion For Against Management Pool of Capital without Preemptive Rights 6 Approve Reduction in Share Capita and For For Management Repayment of $3.11 per Sharel 7 Amend Articles Re: Share Certificates For For Management due to New Swiss Federal Act on Intermediated Securities 8a Elect Steven Newman as Director For For Management 8b Reelect Thomas Carson as Director For For Management 8c Reelect Robert Sprague as Director For For Management 8d Reelect J. Michael Talbert as Director For For Management 8e Reelect John Whitmire as Director For For Management 9 Appointment Of Ernst & Young LLP as For For Management Independent Registered Public Accounting Firm for Fiscal Year 2010 10 Transact Other Business (Voting) For Against Management TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Beller For For Management 1.2 Elect Director John H. Dasburg For For Management 1.3 Elect Director Janet M. Dolan For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Lawrence G. Graev For For Management 1.7 Elect Director Patricia L. Higgins For For Management 1.8 Elect Director Thomas R. Hodgson For For Management 1.9 Elect Director Cleve L. Killingsworth, For For Management Jr. 1.10 Elect Director Blythe J. McGarvie For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis R. Chenevert For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Jean-Pierre Garnier, For For Management Ph.D. 1.4 Elect Director Jamie S. Gorelick For For Management 1.5 Elect Director Carlos M. Gutierrez For For Management 1.6 Elect Director Edward A. Kangas For For Management 1.7 Elect Director Charles R. Lee For For Management 1.8 Elect Director Richard D. McCormick For For Management 1.9 Elect Director Harold McGraw, III For For Management 1.10 Elect Director Richard B. Myers For For Management 1.11 Elect Director H. Patrick Swygert For For Management 1.12 Elect Director Andre Villeneuve For For Management 1.13 Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Boger For For Management 1.2 Elect Director Charles A. Sanders For For Management 1.3 Elect Director Elaine S. Ullian For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director John D. Baker II For For Management 2 Election Director John S. Chen For Against Management 3 Election Director Lloyd H. Dean For For Management 4 Election Director Susan E. Engel For Against Management 5 Election Director Enrique Hernandez, For For Management Jr. 6 Election Director Donald M. James For Against Management 7 Election Director Richard D. McCormick For Against Management 8 Election Director Mackey J. McDonald For Against Management 9 Election Director Cynthia H. Milligan For For Management 10 Elect Director Nicholas G. Moore For For Management 11 Elect Director Philip J. Quigley For For Management 12 Elect Director Judith M. Runstad For For Management 13 Elect Director Stephen W. Sanger For Against Management 14 Elect Director Robert K. Steel For For Management 15 Elect Director John G. Stumpf For For Management 16 Elect Director an G. Swenson For For Management 17 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 18 Increase Authorized Common Stock For For Management 19 Ratify Auditors For For Management 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Require Independent Board Chairman Against Against Shareholder 22 Report on Charitable Contributions Against Against Shareholder 23 Report on Political Contributions Against Against Shareholder Dreyfus S&P STARS Opportunities Fund ADVANCE AUTO PARTS INC Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director John C. Brouillard For For Management 1.3 Elect Director Fiona P. Dias For For Management 1.4 Elect Director Frances X. Frei For For Management 1.5 Elect Director Darren R. Jackson For For Management 1.6 Elect Director William S. Oglesby For For Management 1.7 Elect Director J. Paul Raines For For Management 1.8 Elect Director Gilbert T. Ray For Withhold Management 1.9 Elect Director Carlos A. Saladrigas For For Management 1.10 Elect Director Francesca M. Spinelli For For Management 2 Ratify Auditors For For Management AEROPOSTALE, INC Ticker: ARO Security ID: 007865108 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julian R. Geiger For For Management 1.2 Elect Director Bodil Arlander For For Management 1.3 Elect Director Ronald R. Beegle For For Management 1.4 Elect Director John N. Haugh For For Management 1.5 Elect Director Robert B. Chavez For For Management 1.6 Elect Director Mindy C. Meads For For Management 1.7 Elect Director John D. Howard For For Management 1.8 Elect Director David B. Vermylen For For Management 1.9 Elect Director Karin Hirtler-garvey For For Management 1.10 Elect Director Evelyn Dilsaver For For Management 1.11 Elect Director Thomas P. Johnson For For Management 2 Ratify Auditors For For Management AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Francisco R. Gros For Withhold Management 1.2 Elect Director Gerald B. Johanneson For For Management 1.3 Elect Director George E. Minnich For For Management 1.4 Elect Director Curtis E. Moll For For Management 2 Ratify Auditors For For Management ALEXANDRIA REAL ESTATE EQUITIES, INC. Ticker: ARE Security ID: 015271109 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel S. Marcus For For Management 1.2 Elect Director Richard B. Jennings For For Management 1.3 Elect Director John L. Atkins, III For For Management 1.4 Elect Director Richard H. Klein For For Management 1.5 Elect Director James H. Richardson For For Management 1.6 Elect Director Martin A. Simonetti For For Management 1.7 Elect Director Alan G. Walton For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management AMDOCS LIMITED Ticker: DOX Security ID: G02602103 Meeting Date: JAN 21, 2010 Meeting Type: Annual Record Date: NOV 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Bruce K. Anderson as a Director For For Management 1.2 Elect Adrian Gardner as a Director For For Management 1.3 Elect Charles E. Foster as a Director For For Management 1.4 Elect James S. Kahan as a Director For For Management 1.5 Elect Zohar Zisapel as a Director For For Management 1.6 Elect Dov Baharav as a Director For For Management 1.7 Elect Julian A. Brodsky as a Director For For Management 1.8 Elect Eli Gelman as a Director For For Management 1.9 Elect Nehemia Lemelbaum as a Director For For Management 1.10 Elect John T. McLennan as a Director For For Management 1.11 Elect Robert A. Minicucci as a Director For For Management 1.12 Elect Simon Olswang as a Director For For Management 1.13 Elect Giora Yaron as a Director For For Management 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration ASPEN INSURANCE HOLDINGS, LTD. Ticker: AHL Security ID: G05384105 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect Ian Cormack as Director For For Management 1.2 Reelect Matthew Botein as Director For For Management 1.3 Reelect Richard Bucknall as Director For For Management 1.4 Elect Peter O'Flinn as Director For For Management 2 Ratify KPMG Audit plc, London, England For For Management as Auditors and Authorize Board to Fix Their Remuneration AU OPTRONICS CORP Ticker: 2409 Security ID: 002255107 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2009 Business Operations Report For For Management and Financial Statements 2 Approve 2009 Statement of Profit & Loss For For Management Appropriation 3.1 Elect Vivien Huey-Juan Hsieh with ID For For Management Number P200062523 as Independent Director 3.2 Elect Mei-Yue Ho with ID Number For For Management Q200495032 as Independent Director 3.3 Elect Bing-He Yang with ID Number For For Management E101549010 as Independent Director 3.4 Elect Kuen-Yao (KY) Lee with ID Number For For Management K101577037 as Director 3.5 Elect Hsuan Bin (HB) Chen with ID For For Management Number J101514119 as Director 3.6 Elect Lai-Juh Chen with ID Number For For Management A121498798 as Director 3.7 Elect Shuang-Lang Peng with ID Number For For Management J120870365 as Director 3.8 Elect Representative of Qisda For For Management Corporation, Ko-Yung (Eric) Yu with ID Number M101480996 as Director 3.9 Elect Representative of Qisda For For Management Corporation, Hui Hsiung with ID Number Y100138545 as Director 3.10 Elect Representative of BenQ For For Management Foundation, Ronald Jen-Chuan Chwang with ID Number A125990480 as Director 3.11 Elect Representative of An Ji For For Management Biomedical Corporation, Chang-Hai Tsai with ID Number Q100928070 as Director 4 Amend Operating Procedures for Loan of For For Management Funds to Other Parties and Endorsement and Guarantee 5 Approve Release of Restrictions of For For Management Competitive Activities of Directors 6 Transact Other Business None None Management BJ WHOLESALE CLUB, INC Ticker: BJ Security ID: 05548J106 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leonard A. Schlesinger For For Management 2 Elect Director Thomas J. Shields For For Management 3 Elect Director Herbert J Zarkin For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management 6 Purchase Poultry from Suppliers Using Against Against Shareholder CAK C.H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541W209 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven L. Polacek For For Management 2 Elect Director ReBecca Koenig Roloff For For Management 3 Elect Director Michael W. Wickham For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management CAREER EDUCATION CORPORATION Ticker: CECO Security ID: 141665109 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis H. Chookaszian For For Management 2 Elect Director David W. Devonshire For For Management 3 Elect Director Patrick W. Gross For Against Management 4 Elect Director Gregory L. Jackson For For Management 5 Elect Director Thomas B. Lally For For Management 6 Elect Director Steven H. Lesnik For For Management 7 Elect Director Gary E. McCullough For For Management 8 Elect Director Edward A. Snyder For For Management 9 Elect Director Leslie T. Thornton For For Management 10 Amend Qualified Employee Stock Purchase For For Management Plan 11 Ratify Auditors For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sol J. Barer For For Management 1.2 Elect Director Robert J. Hugin For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Gilla Kaplan For For Management 1.7 Elect Director James J. Loughlin For For Management 1.8 Elect Director Ernest Mario For For Management 1.9 Elect Director Walter L. Robb For For Management 2 Ratify Auditors For For Management CHICO'S FAS, INC. Ticker: CHS Security ID: 168615102 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Verna K. Gibson For For Management 2 Elect Director Betsy S. Atkins For For Management 3 Elect Director David F. Dyer For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management CIMAREX ENERGY CO. Ticker: XEC Security ID: 171798101 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Hans Helmerich For For Management 2 Elect Director Harold R. Logan, Jr. For For Management 3 Elect Director Monroe W. Robertson For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For Withhold Management 1.3 Elect Director Gary Loveman For Withhold Management 1.4 Elect Director Ivan Menezes For Withhold Management 1.5 Elect Director Irene Miller For Withhold Management 1.6 Elect Director Michael Murphy For Withhold Management 1.7 Elect Director Jide Zeitlin For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Report on Ending Use of Animal Fur in Against Against Shareholder Products COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 3, 2009 Meeting Type: Annual Record Date: JUN 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irving W. Bailey, II For For Management 1.2 Elect Director David J. Barram For For Management 1.3 Elect Director Stephen L. Baum For For Management 1.4 Elect Director Rodney F. Chase For For Management 1.5 Elect Director Judith R. Haberkorn For For Management 1.6 Elect Director Michael W. Laphen For For Management 1.7 Elect Director F. Warren McFarlan For For Management 1.8 Elect Director Chong Sup Park For For Management 1.9 Elect Director Thomas H. Patrick For For Management 2 Ratify Auditors For For Management CROWN CASTLE INTERNATIONAL CORP. Ticker: CCI Security ID: 228227104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward C. Hutcheson, Jr For For Management 1.2 Elect Director J. Landis Martin For For Management 1.3 Elect Director W. Benjamin Moreland For For Management 2 Ratify Auditors For For Management CROWN HOLDINGS, INC. Ticker: CCK Security ID: 228368106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Arnold W. Donald For For Management 1.4 Elect Director William G. Little For For Management 1.5 Elect Director Hans J. Loliger For For Management 1.6 Elect Director Thomas A. Ralph For For Management 1.7 Elect Director Hugues Du Rouret For For Management 1.8 Elect Director Alan W. Rutherford For For Management 1.9 Elect Director Jim L. Turner For For Management 1.10 Elect Director William S. Urkiel For For Management 2 Ratify Auditors For For Management DOLLAR TREE, INC. Ticker: DLTR Security ID: 256746108 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Ray Compton For For Management 1.2 Elect Director Conrad M. Hall For For Management 1.3 Elect Director Lemuel E. Lewis For For Management 1.4 Elect Director Bob Sasser For For Management 2 Declassify the Board of Directors For For Management 3 Increase Authorized Common Stock For For Management DREAMWORKS ANIMATION SKG, INC. Ticker: DWA Security ID: 26153C103 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey Katzenberg For For Management 1.2 Elect Director Roger A. Enrico For For Management 1.3 Elect Director Lewis Coleman For For Management 1.4 Elect Director Harry Brittenham For For Management 1.5 Elect Director Thomas Freston For For Management 1.6 Elect Director Judson C. Green For For Management 1.7 Director Mellody Hobson For For Management 1.8 Elect Director Michael Montgomery For For Management 1.9 Elect Director Nathan Myhrvold For For Management 1.10 Elect Director Richard Sherman For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending EDWARDS LIFESCIENCES CORPORATION Ticker: EW Security ID: 28176E108 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director Robert A. Ingram For Against Management 2 Election Director William J. Link, For For Management Ph.d. 3 Election Director Wesley W. Von Schack For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan 6 Approve/Amend Executive Incentive Bonus For For Management Plan 7 Ratify Auditors For For Management EVEREST RE GROUP LTD Ticker: RE Security ID: G3223R108 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Kenneth J. Duffy as Director For For Management 1.2 Elect Joseph V. Taranto as Director For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Omnibus Stock Plan For Against Management EXPRESS SCRIPTS, INC. Ticker: ESRX Security ID: 302182100 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gary G. Benanav For For Management 2 Elect Director Frank J. Borelli For For Management 3 Elect Director Maura C. Breen For For Management 4 Elect Director Nicholas J. LaHowchic For For Management 5 Elect Director Thomas P. Mac Mahon For For Management 6 Elect Director Frank Mergenthaler For For Management 7 Elect Director Woodrow A Myers, Jr., For For Management M.D. 8 Elect Director John O. Parker, Jr. For For Management 9 Elect Director George Paz For For Management 10 Elect Director Samuel K. Skinner For For Management 11 Elect Director Seymour Sternberg For For Management 12 Elect Director Barrett A. Toan For For Management 13 Ratify Auditors For For Management 14 Report on Political Contributions Against Against Shareholder 15 Require Independent Board Chairman Against Against Shareholder FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 21, 2010 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Howard R. Levine For For Management 1.7 Elect Director George R. Mahoney, Jr. For For Management 1.8 Elect Director James G. Martin For For Management 1.9 Elect Director Harvey Morgan For For Management 1.10 Elect Director Dale C. Pond For For Management 2 Ratify Auditors For For Management FASTENAL COMPANY Ticker: FAST Security ID: 311900104 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Kierlin For For Management 1.2 Elect Director Stephen M. Slaggie For For Management 1.3 Elect Director Michael M. Gostomski For For Management 1.4 Elect Director Hugh L. Miller For For Management 1.5 Elect Director Willard D. Oberton For For Management 1.6 Elect Director Michael J. Dolan For For Management 1.7 Elect Director Reyne K. Wisecup For For Management 1.8 Elect Director Michael J. Ancius For For Management 1.9 Elect Director Scott A. Satterlee For For Management 2 Ratify Auditors For For Management FISERV, INC. Ticker: FISV Security ID: 337738108 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kim M. Robak For For Management 1.2 Elect Director Doyle R. Simons For For Management 1.3 Elect Director Thomas C. Wertheimer For For Management 2 Ratify Auditors For For Management FLOWSERVE CORPORATION Ticker: FLS Security ID: 34354P105 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gayla Delly For For Management 1.2 Elect Director Rick Mills For For Management 1.3 Elect Director Charles Rampacek For For Management 1.4 Elect Director William Rusnack For For Management 1.5 Elect Director Mark Blinn For For Management 2 Ratify Auditors For For Management FLUOR CORPORATION Ticker: FLR Security ID: 343412102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James T. Hackett For For Management 2 Elect Director Kent Kresa For For Management 3 Elect Director Nader H. Sultan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder FMC CORPORATION Ticker: FMC Security ID: 302491303 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierre Brondeau For For Management 1.2 Elect Director Dirk A. Kempthorne For For Management 1.3 Elect Director Robert C. Pallash For For Management 1.4 Elect Director William G. Walter For For Management 2 Ratify Auditors For For Management FMC TECHNOLOGIES, INC. Ticker: FTI Security ID: 30249U101 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thorleif Enger For For Management 1.2 Elect Director Claire S. Farley For For Management 1.3 Elect Director Joseph H. Netherland For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors FORTRESS INVESTMENT GROUP LLC Ticker: FIG Security ID: 34958B106 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter L. Briger, Jr. For For Management 1.2 Elect Director Wesley R. Edens For Withhold Management 1.3 Elect Director Douglas L. Jacobs For For Management 1.4 Elect Director Daniel H. Mudd For For Management 2 Ratify Auditors For For Management FRONTIER COMMUNICATIONS CORP. Ticker: FTR Security ID: 35906A108 Meeting Date: OCT 27, 2009 Meeting Type: Special Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Increase Authorized Common Stock For For Management 3 Issue Shares in Connection with For For Management Acquisition FRONTIER COMMUNICATIONS CORPORATION Ticker: FTR Security ID: 35906A108 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leroy T. Barnes, Jr. For For Management 1.2 Elect Director Peter C.B. Bynoe For Withhold Management 1.3 Elect Director Jeri B. Finard For Withhold Management 1.4 Elect Director Lawton Wehle Fitt For Withhold Management 1.5 Elect Director William M. Kraus For For Management 1.6 Elect Director Howard L. Schrott For For Management 1.7 Elect Director Larraine D. Segil For For Management 1.8 Elect Director David H. Ward For For Management 1.9 Elect Director Myron A. Wick, III For Withhold Management 1.10 Elect Director Mary Agnes Wilderotter For For Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Stock Retention/Holding Period Against Against Shareholder 4 Ratify Auditors For For Management GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 22, 2010 Meeting Type: Annual Record Date: MAY 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Richard Fontaine For For Management 1.2 Elect Director Jerome L. Davis For Withhold Management 1.3 Elect Director Steven R. Koonin For For Management 1.4 Elect Director Stephanie M. Shern For For Management 2 Ratify Auditors For For Management GENTEX CORPORATION Ticker: GNTX Security ID: 371901109 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Mulder For For Management 1.2 Elect Director Frederick Sotok For For Management 1.3 Elect Director Wallace Tsuha For For Management 2 Prepare Sustainability Report Against Against Shareholder 3 Ratify Auditors For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director Kevin E. Lofton For For Management 1.7 Elect Director John W. Madigan For For Management 1.8 Elect Director John C. Martin For For Management 1.9 Elect Director Gordon E. Moore For For Management 1.10 Elect Director Nicholas G. Moore For For Management 1.11 Elect Director Richard J. Whitley For For Management 1.12 Elect Director Gayle E. Wilson For For Management 1.13 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder GLOBAL PAYMENTS, INC. Ticker: GPN Security ID: 37940X102 Meeting Date: SEP 30, 2009 Meeting Type: Annual Record Date: AUG 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alex W. Hart For For Management 1.2 Elect Director William I. Jacobs For For Management 1.3 Elect Director Alan M. Silberstein For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GOODRICH CORPORATION Ticker: GR Security ID: 382388106 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carolyn Corvi For For Management 1.2 Elect Director Diane C. Creel For For Management 1.3 Elect Director George A. Davidson, Jr. For For Management 1.4 Elect Director Harris E. Deloach, Jr. For For Management 1.5 Elect Director James W. Griffith For For Management 1.6 Elect Director William R. Holland For For Management 1.7 Elect Director John P. Jumper For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Lloyd W. Newton For For Management 1.10 Elect Director Douglas E. Olesen For For Management 1.11 Elect Director Alfred M. Rankin, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve/Amend Executive Incentive Bonus For For Management Plan GUESS?, INC. Ticker: GES Security ID: 401617105 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: MAY 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judith Blumenthal For For Management 1.2 Elect Director Anthony Chidoni For For Management 1.3 Elect Director Paul Marciano For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management HARRIS CORP. Ticker: HRS Security ID: 413875105 Meeting Date: OCT 23, 2009 Meeting Type: Annual Record Date: AUG 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terry D. Growcock For For Management 1.2 Elect Director Leslie F. Kenne For For Management 1.3 Elect Director David B. Rickard For For Management 1.4 Elect Director Gregory T. Swienton For For Management 2 Ratify Auditors For For Management 3 Require Independent Board Chairman Against Against Shareholder HARRIS STRATEX NETWORKS, INC. Ticker: HSTX Security ID: 41457P106 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles D. Kissner For For Management 1.2 Elect Director Harald J. Braun For For Management 1.3 Elect Director Eric C. Evans For For Management 1.4 Elect Director William A. Hasler For For Management 1.5 Elect Director Clifford H. Higgerson For For Management 1.6 Elect Director Dr. Mohsen Sohi For For Management 1.7 Elect Director Dr. James C. Stoffel For For Management 1.8 Elect Director Edward F. Thompson For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Amend Omnibus Stock Plan For For Management 5 Eliminate Class of Common Stock For For Management HEALTH MANAGEMENT ASSOCIATES, INC. Ticker: HMA Security ID: 421933102 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Schoen For For Management 1.2 Elect Director Gary D. Newsome For For Management 1.3 Elect Director Kent P. Dauten For For Management 1.4 Elect Director Donald E. Kiernan For For Management 1.5 Elect Director Robert A. Knox For For Management 1.6 Elect Director William E. Mayberry For For Management 1.7 Elect Director Vicki A. O'Meara For For Management 1.8 Elect Director William C. Steere, Jr. For For Management 1.9 Elect Director R.W. Westerfield For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management HEALTH NET, INC. Ticker: HNT Security ID: 42222G108 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Anne Citrino For For Management 2 Elect Director Theodore F. Craver, Jr. For For Management 3 Elect Director Vicki B. Escarra For For Management 4 Elect Director Thomas T. Farley For For Management 5 Elect Director Gale S. Fitzgerald For For Management 6 Elect Director Patrick Foley For For Management 7 Elect Director Jay M. Gellert For For Management 8 Elect Director Roger F. Greaves For For Management 9 Elect Director Bruce G. Willison For For Management 10 Elect Director Frederick C. Yeager For For Management 11 Ratify Auditors For For Management 12 Reduce Supermajority Vote Requirement Against For Shareholder HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: 443683107 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald O. Quest PhD For For Management 2 Elect Director Joseph G. Sponholz For For Management 3 Approve/Amend Executive Incentive Bonus For For Management Plan 4 Ratify Auditors For For Management IDACORP, INC. Ticker: IDA Security ID: 451107106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judith A. Johansen For For Management 1.2 Elect Director J. LaMont Keen For For Management 1.3 Elect Director Robert A. Tinstman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management INGRAM MICRO INC. Ticker: IM Security ID: 457153104 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Amend Certificate of Incorporation to For For Management Provide Directors May be Removed Without Cause 3.1 Elect Director Howard I. Atkins For For Management 3.2 Elect Director Leslie Stone Heisz For For Management 3.3 Elect Director John R. Ingram For For Management 3.4 Elect Director Orrin H. Ingram, II For For Management 3.5 Elect Director Dale R. Laurance For For Management 3.6 Elect Director Linda Fayne Levinson For For Management 3.7 Elect Director Michael T. Smith For For Management 3.8 Elect Director Gregory M.E. Spierkel For For Management 3.9 Elect Director Joe B. Wyatt For For Management 3.10 Elect Director Orrin H. Ingram, II For For Management 3.11 Elect Director Michael T. Smith For For Management 3.12 Elect Director Gregory M.E. Spierkel For For Management 3.13 Elect Director Joe B. Wyatt For For Management 4 Ratify Auditors For For Management JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: DEC 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Davidson, Jr. For For Management 1.2 Elect Director Edward V. Fritzky For For Management 1.3 Elect Director Benjamin F. Montoya For For Management 1.4 Elect Director Peter J. Robertson For For Management 2 Ratify Auditors For For Management JEFFERIES GROUP, INC. Ticker: JEF Security ID: 472319102 Meeting Date: MAY 17, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard B. Handler For For Management 1.2 Elect Director Brian P. Friedman For For Management 1.3 Elect Director W. Patrick Campbell For Withhold Management 1.4 Elect Director Ian M. Cumming For Withhold Management 1.5 Elect Director Richard G. Dooley For Withhold Management 1.6 Elect Director Robert E. Joyal For Withhold Management 1.7 Elect Director Michael T. O?Kane For Withhold Management 1.8 Elect Director Joseph S. Steinberg For Withhold Management 2 Ratify Auditors For For Management KINDRED HEALTHCARE, INC. Ticker: KND Security ID: 494580103 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward L. Kuntz For For Management 2 Elect Director Joel Ackerman For For Management 3 Elect Director Ann C. Berzin For For Management 4 Elect Director Jonathan D. Blum For For Management 5 Elect Director Thomas P. Cooper For For Management 6 Elect Director Paul J. Diaz For For Management 7 Elect Director Isaac Kaufman For For Management 8 Elect Director Frederick J. Kleisner For For Management 9 Elect Director Eddy J. Rogers, Jr. For For Management 10 Elect Director Phyllis R. Yale For For Management 11 Ratify Auditors For For Management 12 Stock Retention/Holding Period Against Against Shareholder LANDSTAR SYSTEM, INC. Ticker: LSTR Security ID: 515098101 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Elston For For Management 1.2 Elect Director Diana M. Murphy For For Management 2 Ratify Auditors For For Management LENNAR CORPORATION Ticker: LEN Security ID: 526057104 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Irving Bolotin For Withhold Management 1.2 Director Steven L. Gerard For Withhold Management 1.3 Director Sherrill W. Hudson For Withhold Management 1.4 Director R. Kirk Landon For Withhold Management 1.5 Director Sidney Lapidus For For Management 1.6 Director Stuart A. Miller For For Management 1.7 Director Donna E. Shalala For For Management 1.8 Director Jeffrey Sonnenfeld For For Management 2 Ratify Auditors For For Management 3 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations LIFE TECHNOLOGIES CORPORATION Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George F. Adam, Jr. For For Management 1.2 Elect Director Raymond V. Dittamore For For Management 1.3 Elect Director Arnold J. Levine, Ph.D. For For Management 1.4 Elect Director Bradley G. Lorimier For For Management 1.5 Elect Director David C. U'Prichard, For For Management Ph.D. 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Eliminate Supermajority Vote For For Management Requirement 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Eliminate Supermajority Vote For For Management Requirement 7 Approve Executive Incentive Bonus Plan For For Management LINEAR TECHNOLOGY CORPORATION Ticker: LLTC Security ID: 535678106 Meeting Date: NOV 4, 2009 Meeting Type: Annual Record Date: SEP 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Swanson, Jr. For For Management 1.2 Elect Director David S. Lee For Withhold Management 1.3 Elect Director Lothar Maier For For Management 1.4 Elect Director Richard M. Moley For Withhold Management 1.5 Elect Director Thomas S. Volpe For Withhold Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management LOUISIANA-PACIFIC CORPORATION Ticker: LPX Security ID: 546347105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lizanne C. Gottung For For Management 1.2 Elect Director Dustan E. McCoy For For Management 1.3 Elect Director Colin D. Watson For Withhold Management 2 Ratify Auditors For For Management MACK-CALI REALTY CORPORATION Ticker: CLI Security ID: 554489104 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan S. Bernikow For For Management 1.2 Elect Director Kenneth M. Duberstein For For Management 1.3 Elect Director Vincent Tese For For Management 1.4 Elect Director Roy J. Zuckerberg For For Management 2 Ratify Auditors For For Management MANTECH INTERNATIONAL CORPORATION Ticker: MANT Security ID: 564563104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George J. Pedersen For For Management 1.2 Elect Director Richard L. Armitage For For Management 1.3 Elect Director Mary K. Bush For For Management 1.4 Elect Director Barry G. Campbell For For Management 1.5 Elect Director W.R. Fatzinger, Jr. For For Management 1.6 Elect Director David E. Jeremiah For For Management 1.7 Elect Director Richard J. Kerr For For Management 1.8 Elect Director Kenneth A. Minihan For For Management 1.9 Elect Director Stephen W. Porter For For Management 1.10 Elect Director Lawrence B. Prior, III For For Management 2 Ratify Auditors For For Management MARINER ENERGY, INC. Ticker: ME Security ID: 56845T305 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan R. Crain, Jr. For Withhold Management 1.2 Elect Director John F. Greene For Withhold Management 1.3 Elect Director Laura A. Sugg For For Management 2 Ratify Auditors For For Management MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 14, 2009 Meeting Type: Annual Record Date: JUN 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Albert J. Hugo-martinez For Withhold Management 1.3 Elect Director L.b. Day For Withhold Management 1.4 Elect Director Matthew W. Chapman For For Management 1.5 Elect Director Wade F. Meyercord For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management MINERALS TECHNOLOGIES, INC. Ticker: MTX Security ID: 603158106 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph C. Muscari For For Management 1.2 Elect Director William C. Stivers For For Management 2 Ratify Auditors For For Management MYLAN INC. Ticker: MYL Security ID: 628530107 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Coury For For Management 1.2 Elect Director Rodney L. Piatt For For Management 1.3 Elect Director Wendy Cameron For For Management 1.4 Elect Director Neil Dimick For For Management 1.5 Elect Director Douglas J. Leech For For Management 1.6 Elect Director Joseph C. Maroon For For Management 1.7 Elect Director Mark W. Parrish For For Management 1.8 Elect Director C.B. Todd For For Management 1.9 Elect Director Randall L. Vanderveen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder NASDAQ OMX GROUP, INC., THE Ticker: NDAQ Security ID: 631103108 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Urban Backstrom For For Management 2 Elect Director H. Furlong Baldwin For For Management 3 Elect Director Michael Casey For Against Management 4 Elect Director Lon Gorman For Against Management 5 Elect Director Robert Greifeld For For Management 6 Elect Director Glenn H. Hutchins For Against Management 7 Elect Director Birgitta Kantola For Against Management 8 Elect Director Essa Kazim For For Management 9 Elect Director John D. Markese For For Management 10 Elect Director Hans Munk Nielsen For For Management 11 Elect Director Thomas F. O'Neill For For Management 12 Elect Director James S. Riepe For For Management 13 Elect Director Michael R. Splinter For Against Management 14 Elect Director Lars Wedenborn For For Management 15 Elect Director Deborah L. Wince-Smith For Against Management 16 Ratify Auditors For For Management 17 Amend Omnibus Stock Plan For Against Management 18 Approve Stock Option Exchange Program For For Management 19 Amend Qualified Employee Stock Purchase For For Management Plan 20 Approve Executive Incentive Bonus Plan For For Management 21 Approve Conversion of Securities For For Management NATIONWIDE HEALTH PROPERTIES, INC. Ticker: NHP Security ID: 638620104 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Banks For For Management 1.2 Elect Director Douglas M. Pasquale For For Management 1.3 Elect Director Robert D. Paulson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management NEW YORK COMMUNITY BANCORP, INC. Ticker: NYB Security ID: 649445103 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald M. Blake For For Management 1.2 Elect Director Michael J. Levine For For Management 1.3 Elect Director Guy V. Molinari For For Management 1.4 Elect Director John M. Tsimbinos For For Management 2 Ratify Auditors For For Management NICE-SYSTEMS LTD. Ticker: NICE Security ID: 653656108 Meeting Date: JUL 27, 2009 Meeting Type: Annual Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Ron Gutler as Director For For Management 1b Elect Joseph Atsmon as Director For For Management 1c Elect Rimon Ben-Shaoul as Director For For Management 1d Elect Yoseph Dauber as Director For For Management 1e Elect John Hughes as Director For For Management 1f Elect David Kostman as Director For For Management 2 Re-appoint The Company's Independent For For Management Auditors And To Authorize The Company's Board Of Directors To Fix Their Remuneration. NOBLE CORPORATION Ticker: NE Security ID: H5833N103 Meeting Date: OCT 29, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Gordon T. Hall For For Management 1.2 Director Jon A. Marshall For For Management 2 Approval Of The Amendment And For Against Management Restatement Of The Noble Corporation 1991 Stock Option And Restricted Stock Plan effective As Of October 29, 2009 NOBLE CORPORATION Ticker: NE Security ID: H5833N103 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Michael Cawley as Director For For Management 1b Reelect Gordon Hall as Director For For Management 1c Reelect Jack Little as Director For For Management 2 Approve Creation of CHF 663.0 Million For Against Management Pool of Capital without Preemptive Rights 3 Approve CHF 143.7 Million Reduction in For For Management Share Capital and Capital Repayment of CHF 0.52 per Share 4 Approve CHF 154.7 Million Reduction in For For Management Share Capital and Capital Repayment of CHF 0.56 per Share 5 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor 6 Accept Financial Statements and For For Management Statutory Reports 7 Approve Discharge of Board and Senior For For Management Management ONEOK, INC. Ticker: OKE Security ID: 682680103 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James C. Day For For Management 2 Elect Director Julie H. Edwards For For Management 3 Elect Director William L. Ford For For Management 4 Elect Director John W. Gibson For For Management 5 Elect Director David L. Kyle For For Management 6 Elect Director Bert H. Mackie For For Management 7 Elect Director Jim W. Mogg For For Management 8 Elect Director Pattye L. Moore For For Management 9 Elect Director Gary D. Parker For For Management 10 Elect Director Eduardo A. Rodriguez For For Management 11 Elect Director Gerald B. Smith For For Management 12 Elect Director David J. Tippeconnic For For Management 13 Ratify Auditors For For Management PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John K. Dwight For For Management 1.2 Elect Director Janet M. Hansen For For Management 1.3 Elect Director Mark W. Richards For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the None For Shareholder Election of Directors PLAINS EXPLORATION & PRODUCTION COMPANY Ticker: PXP Security ID: 726505100 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Flores For For Management 1.2 Elect Director Isaac Arnold, Jr. For For Management 1.3 Elect Director Alan R. Buckwalter, III For For Management 1.4 Elect Director Jerry L. Dees For For Management 1.5 Elect Director Tom H. Delimitros For For Management 1.6 Elect Director Thomas A. Fry, III For For Management 1.7 Elect Director Robert L. Gerry, III For For Management 1.8 Elect Director Charles G. Groat For For Management 1.9 Elect Director John H. Lollar For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: 759509102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David H. Hannah For For Management 1.2 Elect Director Mark V. Kaminski For For Management 1.3 Elect Director Gregg J. Mollins For For Management 1.4 Elect Director Andrew G. Sharkey, III For For Management 2 Declassify the Board of Directors Against For Shareholder 3 Ratify Auditors For For Management 4 Other Business For Against Management STEEL DYNAMICS, INC. Ticker: STLD Security ID: 858119100 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith E. Busse For For Management 1.2 Elect Director Mark D. Millett For For Management 1.3 Elect Director Ricahrd P. Teets, Jr. For For Management 1.4 Elect Director John C. Bates For For Management 1.5 Elect Director Frank D. Byrne For For Management 1.6 Elect Director Paul B. Edgerley For For Management 1.7 Elect Director Richard J. Freeland For For Management 1.8 Elect Director Dr. Jurgen Kolb For For Management 1.9 Elect Director James C. Marcuccilli For For Management 1.10 Elect Director Joseph D. Ruffolo For For Management 1.11 Elect Director Gabriel L. Shaheen For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management STERICYCLE, INC. Ticker: SRCL Security ID: 858912108 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark C. Miller For For Management 1.2 Elect Director Jack W. Schuler For For Management 1.3 Elect Director Thomas D. Brown For For Management 1.4 Elect Director Rod F. Dammeyer For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director Jonathan T. Lord For For Management 1.7 Elect Director John Patience For For Management 1.8 Elect Director J.W.P. Reid-Anderson For For Management 1.9 Elect Director Ronald G. Spaeth For For Management 2 Ratify Auditors For For Management SYBASE, INC. Ticker: SY Security ID: 871130100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Chen For For Management 1.2 Elect Director Richard C. Alberding For For Management 1.3 Elect Director Cecilia Claudio For For Management 1.4 Elect Director Michael A. Daniels For For Management 1.5 Elect Director L. William Krause For For Management 1.6 Elect Director Alan B. Salisbury For For Management 1.7 Elect Director Jack E. Sum For For Management 1.8 Elect Director Robert P. Wayman For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management TECH DATA CORPORATION Ticker: TECD Security ID: 878237106 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: MAR 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles E. Adair For For Management 2 Elect Director Maximilian Ardelt For For Management 3 Elect Director Harry J. Harczak, Jr. For For Management 4 Elect Director Savio W. Tung For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation TOLL BROTHERS, INC. Ticker: TOL Security ID: 889478103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zvi Barzilay For For Management 1.2 Elect Director Edward G. Boehne For For Management 1.3 Elect Director Richard J. Braemer For For Management 1.4 Elect Director Carl B. Marbach For For Management 2 Ratify Auditors For For Management 3 Approve Stock Ownership Limitations For Against Management 4 Adopt Shareholder Rights Plan (Poison For Against Management Pill) 5 Approve Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations TRANSATLANTIC HOLDINGS, INC. Ticker: TRH Security ID: 893521104 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen P. Bradley For For Management 2 Elect Director Ian H. Chippendale For For Management 3 Elect Director John G. Foos For For Management 4 Elect Director Reuben Jeffery, III For For Management 5 Elect Director John L. McCarthy For For Management 6 Elect Director Robert F. Orlich For For Management 7 Elect Director Richard S. Press For For Management 8 Elect Director Thomas R. Tizzio For For Management 9 Approve Nonqualified Employee Stock For For Management Purchase Plan 10 Amend Executive Incentive Bonus Plan For For Management 11 Ratify Auditors For For Management UDR, INC. Ticker: UDR Security ID: 902653104 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Katherine A. Cattanach For Withhold Management 1.2 Elect Director Eric J. Foss For For Management 1.3 Elect Director Robert P. Freeman For For Management 1.4 Elect Director Jon A. Grove For Withhold Management 1.5 Elect Director James D. Klingbeil For Withhold Management 1.6 Elect Director Lynne B. Sagalyn For Withhold Management 1.7 Elect Director Mark J. Sandler For For Management 1.8 Elect Director Thomas W. Toomey For For Management 1.9 Elect Director Thomas C. Wajnert For For Management 2 Ratify Auditors For For Management UGI CORP. Ticker: UGI Security ID: 902681105 Meeting Date: JAN 26, 2010 Meeting Type: Annual Record Date: NOV 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S.D. Ban For For Management 1.2 Elect Director R.C. Gozon For For Management 1.3 Elect Director L.R. Greenberg For For Management 1.4 Elect Director M.O. Schlanger For For Management 1.5 Elect Director A. Pol For For Management 1.6 Elect Director E.E. Jones For For Management 1.7 Elect Director J.L. Walsh For For Management 1.8 Elect Director R.B. Vincent For For Management 1.9 Elect Director M.S. Puccio For For Management 2 Ratify Auditors For For Management UNDER ARMOUR, INC. Ticker: UA Security ID: 904311107 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin A. Plank For For Management 1.2 Elect Director Byron K. Adams, Jr. For For Management 1.3 Elect Director Douglas E. Coltharp For For Management 1.4 Elect Director Anthony W. Deering For For Management 1.5 Elect Director A.B. Krongard For For Management 1.6 Elect Director William R. McDermott For For Management 1.7 Elect Director Harvey L. Sanders For For Management 1.8 Elect Director Thomas J. Sippel For For Management 2 Ratify Auditors For For Management UNIVERSAL CORP. Ticker: UVV Security ID: 913456109 Meeting Date: AUG 4, 2009 Meeting Type: Annual Record Date: JUN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Adams, Jr. For For Management 1.2 Elect Director Robert C. Sledd For For Management 1.3 Elect Director Eugene P. Trani For For Management 2 Amend Executive Incentive Bonus Plan For For Management UNIVERSAL HEALTH SERVICES, INC. Ticker: UHS Security ID: 913903100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Hotz For Withhold Management 2 Approve Restricted Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management URS CORPORATION Ticker: URS Security ID: 903236107 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Armen Der Marderosian For For Management 2 Elect Director Mickey P. Foret For For Management 3 Elect Director William H. Frist For For Management 4 Elect Director Lydia H. Kennard For For Management 5 Elect Director Martin M. Koffel For For Management 6 Elect Director Joseph W. Ralston For For Management 7 Elect Director John D. Roach For For Management 8 Elect Director Douglas W. Stotlar For For Management 9 Elect Director William P. Sullivan For For Management 10 Elect Director William D. Walsh For For Management 11 Ratify Auditors For For Management VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Boger For For Management 1.2 Elect Director Charles A. Sanders For For Management 1.3 Elect Director Elaine S. Ullian For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management VISHAY INTERTECHNOLOGY, INC. Ticker: VSH Security ID: 928298108 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Felix Zandman For Withhold Management 1.2 Elect Director Gerald Paul For Withhold Management 1.3 Elect Director Frank Maier For For Management 2 Ratify Auditors For For Management 3 Seek Sale of Company Against Against Shareholder W.W. GRAINGER, INC. Ticker: GWW Security ID: 384802104 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director Wilbur H. Gantz For For Management 1.3 Elect Director V. Ann Hailey For For Management 1.4 Elect Director William K. Hall For For Management 1.5 Elect Director Stuart L. Levenick For For Management 1.6 Elect Director John W. McCarter, Jr. For For Management 1.7 Elect Director Neil S. Novich For For Management 1.8 Elect Director Michael J. Roberts For For Management 1.9 Elect Director Gary L. Rogers For For Management 1.10 Elect Director James T. Ryan For For Management 1.11 Elect Director E. Scott Santi For For Management 1.12 Elect Director James D. Slavik For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management WARNACO GROUP, INC., THE Ticker: WRC Security ID: 934390402 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David A. Bell For For Management 2 Elect Director Robert A. Bowman For For Management 3 Elect Director Richard Karl Goeltz For For Management 4 Elect Director Joseph R. Gromek For For Management 5 Elect Director Sheila A. Hopkins For For Management 6 Elect Director Charles R. Perrin For For Management 7 Elect Director Nancy A. Reardon For For Management 8 Elect Director Donald L. Seeley For For Management 9 Elect Director Cheryl Nido Turpin For For Management 10 Ratify Auditors For For Management XTO ENERGY INC. Ticker: XTO Security ID: 98385X106 Meeting Date: JUN 25, 2010 Meeting Type: Special Record Date: MAY 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010
